

 
Exhibit 10.1
 
 
SENIOR UNSECURED TERM LOAN AGREEMENT
Dated as of December 27, 2017
among
SERITAGE GROWTH PROPERTIES, L.P.,
as the Borrower,
SERITAGE GROWTH PROPERTIES,
as the Parent and initial Guarantor,
JPP, LLC,
as Administrative Agent,
and
The Lenders Party Hereto,
as the Lenders

--------------------------------------------------------------------------------




ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
   
Section 1.01
Certain Defined Terms
1
Section 1.02
Computation of Time Periods
15
Section 1.03
Accounting Terms;  Changes in GAAP
15
Section 1.04
Parent Guarantor
16
Section 1.05
Miscellaneous
16
   
ARTICLE II THE ADVANCES
16
   
Section 2.01
The Advances
16
Section 2.02
Method of Borrowing
17
Section 2.03
Upfront Fee
18
Section 2.04
Incremental Borrowing.
18
Section 2.05
Repayment of Advances
19
Section 2.06
Interest
19
Section 2.07
Prepayments.
20
Section 2.08
[Reserved]
20
Section 2.09
Increased Costs
20
Section 2.10
Payments and Computations
21
Section 2.11
Taxes
23
Section 2.12
Lender Replacement
26
Section 2.13
Sharing of Payments, Etc.
27
   
ARTICLE III CONDITIONS OF LENDING
28
   
Section 3.01
Conditions Precedent to Closing and for Borrowing
28
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
30
   
Section 4.01
Existence; Qualification; Partners; Subsidiaries
30
Section 4.02
Partnership and Corporate Power
31
Section 4.03
Authorization and Approvals
31
Section 4.04
Enforceable Obligations
31
Section 4.05
Parent REIT Status
32
Section 4.06
Financial Statements
32
Section 4.07
True and Complete Disclosure
32
Section 4.08
Litigation
32
Section 4.09
Use of Proceeds
32
Section 4.10
Investment Company Act
33
Section 4.11
Taxes
33
Section 4.12
Pension Plans
33
Section 4.13
Condition of Property; Casualties; Condemnation
34
Section 4.14
Insurance
34
Section 4.15
No Burdensome Restrictions;  No Defaults
34
Section 4.16
Environmental Condition
34
Section 4.17
Legal Requirements, Zoning, Utilities, Access
35
Section 4.18
Existing Indebtedness
36
Section 4.19
Title; Encumbrances
36
Section 4.20
Leasing Arrangements
36
Section 4.21
Unencumbered Properties
36
Section 4.22
OFAC
36
   
ARTICLE V AFFIRMATIVE COVENANTS
37
   
Section 5.01
Compliance with Laws, Etc.
37
Section 5.02
Preservation of Existence, Separateness, Etc.
37
Section 5.03
Payment of Taxes, Etc.
37
Section 5.04
Visitation Rights; Lender Meeting
38
Section 5.05
Reporting Requirements
38
Section 5.06
Maintenance of Property
41
Section 5.07
Insurance
41
Section 5.08
Use of Proceeds
41
Section 5.09
New Guarantors
41
   
ARTICLE VI NEGATIVE COVENANTS
42
   
Section 6.01
Liens, Etc.
42
Section 6.02
Indebtedness
42
Section 6.03
Agreements Restricting Distributions From Subsidiaries
43
Section 6.04
Restricted Payments
43
Section 6.05
Fundamental Changes; Asset Dispositions
44
Section 6.06
Subsidiary Ownership
45
Section 6.07
Investments, Loans, Future Properties
45
Section 6.08
Affiliate Transactions
46
Section 6.09
Sale and Leaseback
46
Section 6.10
Sale or Discount of Receivables
46
Section 6.11
Restriction on Negative Pledges
46
Section 6.12
Material Documents
47
Section 6.13
OFAC
47
   
ARTICLE VII FINANCIAL COVENANTS
47
   
Section 7.01
Maintenance of Net Worth
47
Section 7.02
Limitations on Total Liabilities
47
   
ARTICLE VIII EVENTS OF DEFAULT; REMEDIES
47
   
Section 8.01
Events of Default
47
Section 8.02
Optional Acceleration of Maturity
50
Section 8.03
Automatic Acceleration of Maturity
50
Section 8.04
[Reserved]
50
Section 8.05
Non exclusivity of Remedies
50
Section 8.06
Right of Set off
50
   
ARTICLE IX [RESERVED]
51
   
ARTICLE X AGENCY PROVISIONS
51
   
Section 10.01
Authorization and Action
51
Section 10.02
Administrative Agent’s Reliance, Etc.
51
Section 10.03
Administrative Agent and Its Affiliates
52
Section 10.04
Lender Credit Decision
52
Section 10.05
Indemnification
52
Section 10.06
Successor Administrative Agent
53
Section 10.07
Designation of Additional Agents
53
   
ARTICLE XI MISCELLANEOUS
53
   
Section 11.01
Amendments, Etc.
53
Section 11.02
Notices, Etc.
55
Section 11.03
No Waiver; Remedies
56
Section 11.04
Costs and Expenses
56
Section 11.05
Binding Effect
57
Section 11.06
Lender Assignments and Participations
57
Section 11.07
Indemnification
59
Section 11.08
Execution in Counterparts
61
Section 11.09
Survival of Representations, Indemnifications, etc.
61
Section 11.10
Severability
61
Section 11.11
Entire Agreement
61
Section 11.12
Usury Not Intended
61
Section 11.13
Governing Law
62
Section 11.14
Consent to Jurisdiction; Service of Process; Jury Trial
62
Section 11.15
Knowledge of Borrower
63
Section 11.16
Lenders Not in Control
63
Section 11.17
Headings Descriptive
63
Section 11.18
Time is of the Essence
64
Section 11.19
Scope of Indemnities
64
Section 11.20
Confidentiality
64
Section 11.21
USA Patriot Act Notice
65
Section 11.22
No Fiduciary Duties
65

 
EXHIBITS:
EXHIBIT A ‑ FORM OF NOTE
EXHIBIT B ‑ FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT C ‑ FORM OF COMPLIANCE CERTIFICATE
EXHIBIT D ‑ FORM OF GUARANTY
EXHIBIT E ‑ FORM OF NOTICE OF BORROWING


SCHEDULES:
SCHEDULE 1.01(A) ‑ COMMITMENTS
SCHEDULE 1.01(B) ‑ EXISTING PROPERTIES
SCHEDULE 1.01(C) ‑ LEASES
SCHEDULE 4.01(A) ‑ SUBSIDIARIES
SCHEDULE 4.01(B) - JOINT VENTURES
SCHEDULE 4.08 ‑ LITIGATION
SCHEDULE 4.17 ‑ LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS
SCHEDULE 4.18 ‑ EXISTING INDEBTEDNESS
 
 

--------------------------------------------------------------------------------

SENIOR UNSECURED TERM LOAN AGREEMENT
This SENIOR UNSECURED TERM LOAN AGREEMENT (as the same may be amended, modified,
restated or supplemented from time to time, this “Agreement”), dated as of
December 27, 2017, is among SERITAGE GROWTH PROPERTIES, L.P., a Delaware limited
partnership (the “Borrower”), SERITAGE GROWTH PROPERTIES, a Maryland trust (the
“Parent” and, together with any guarantor added pursuant to Section 5.09,
individually or collectively as the context may require, the “Guarantor”), JPP,
LLC, a Delaware limited liability company, JPP II, LLC, a Delaware limited
liability company, Empyrean Investments, LLC, a Delaware limited liability
company, and each other party to this Agreement identified as a lender on the
signature pages hereto (collectively, the “Initial Lenders”, and, together with
each lender that shall become a party to this Agreement pursuant to Section
11.06, collectively, the “Lenders”), and JPP, LLC, a Delaware limited liability
company, as administrative agent (the “Administrative Agent”), in its capacity
as Administrative Agent for the Lenders pursuant to Article X, as such
Administrative Agent may be replaced pursuant to Section 10.06).
The Borrower has requested, and the Lenders have agreed to extend credit in the
form of a term loan on the Closing Date.  In consideration of the mutual
agreements contained in this Agreement, the parties hereto do hereby agree as
follows:
WITNESSETH THAT:
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower, and the Lenders, upon the occurrence of the Closing Date and subject
to the terms hereof, have agreed to make advances to and for the benefit of the
Borrower pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to the following:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
 Section 1.01 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Accession Agreement” means an Accession Agreement in the form attached to the
Guaranty as Annex 1 thereto, which agreement causes the Person executing and
delivering the same to the Administrative Agent to become a party to the
Guaranty.
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that is not an existing Lender and that agrees to provide
any portion of any Incremental Advance in accordance with Section 2.04. Each
Additional Lender shall be a Lender to the extent any such Person has executed
and delivered an Incremental Amendment.
“Advance” has the meaning set forth in Section 2.01.
“Affected Lender” has the meaning set forth in Section 2.12(b).
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.
“Anti‑Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower, the Parent or their Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office.
“Appraisal” means, for a Future Property, an as-is appraisal of such Future
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and a purchasing Lender, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.
“Borrowing” means the borrowing consisting of simultaneous Advances made by the
Lenders on the Closing Date pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City.
“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Property or equipment which
in accordance with GAAP would be capitalized in the fixed asset accounts of such
Person making such expenditure, including, without limitation, amounts paid or
payable for such purpose under any conditional sale or other title retention
agreement or under any Capital Lease.
“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.
“Cash Flow Sweep Period” has the meaning set forth in the Existing Property Loan
Agreement.
“Cash Flow Sweep Trigger Event” has the meaning set forth in the Existing
Property Loan Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Closing Date” means the date on which this Agreement becomes effective
following satisfaction of the conditions in Section 3.01 or such other date as
may be agreed upon by the Borrower and the Administrative Agent.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Commitment” means, with respect to any Lender, the amount set opposite such
Lender’s name on Schedule 1.01(a) as its Commitment, or if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
as its Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c).
“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.
“Consolidated” refers, with respect to the Borrower, to the consolidation of the
accounts of the Borrower with the Borrower’s Subsidiaries and, with respect to
the Parent, to the consolidation of the accounts of the Parent with the Parent’s
Subsidiaries (including the Borrower and its Subsidiaries), in each case, as
applicable, in accordance with GAAP.
“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the board of directors (or the equivalent) of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under Section
414 of the Code.
“Credit Documents” means this Agreement, the Notes, the Guaranties, and each
other agreement, instrument or document executed by the Borrower, any of its
Subsidiaries or the Parent at any time in connection with this Agreement.
“Damages” means, as to any Person, any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements actually imposed on, or actually
incurred by, such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent actually imposed upon the Administrative Agent or a Lender by one or more
third parties.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Disqualified Stock” means any preferred stock that, by its terms (or by the
terms of any security or other equity interest to which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof, in whole or in
part (other than (i) solely for Stock and Stock Equivalents that is not
Disqualified Stock and cash in lieu of fractional shares or (ii) as a result of
a change of control or similar event so long as any rights of the holders
thereof upon the occurrence of a change of control shall be subject to the prior
repayment in full of the Borrowing and all other Obligations that are accrued
and payable), or (c) is or becomes convertible into or exchangeable for
Indebtedness, in each case, prior to the Maturity Date.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as such Lender may from time to time specify to the Borrower
and the Administrative Agent.
“DSCR” means, with respect to any Secured Non-Recourse Indebtedness to be
incurred or assumed by a Subsidiary or a Joint Venture formed or acquired after
the Closing Date to finance one or more Future Properties or Existing Carve-Out
Properties, as of any date of determination, the quotient obtained by dividing
(i) the projected stabilized net operating income for such Future Properties or
Existing Carve-Out Properties for the immediately succeeding 12-month period as
estimated in good faith by the Borrower in a manner consistent with how it
accounts for its other redevelopment projects, divided by (ii) the aggregate
actual amount of scheduled debt service (including interest and amortization, if
applicable) for the 12-month period following such date of determination to be
payable under such Secured Non-Recourse Indebtedness as of such date of
determination.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation, CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation; (c)
exposure to pollutants, contaminants, hazardous, medical, infectious, or toxic
substances, materials or wastes; (d) the safety or health of employees; or (e)
the manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical, infectious, or toxic substances,
materials or wastes.
“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Event of Default” has the meaning set forth in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Subsidiary” means:
(a) any existing Subsidiary of the Borrower or the Parent on the Closing Date
and any Subsidiary of the Borrower or the Parent that is not a wholly-owned
Subsidiary,
(b) any Subsidiary to the extent prohibited or restricted by law, regulation or
contractual obligation entered into in accordance with this Agreement, existing
on the Closing Date or at the time such Subsidiary becomes a subsidiary from
becoming a party to the Guaranty or to the extent that it would require a
governmental (including regulatory) consent, approval, license or authorization
to become a party to the Guaranty (including any such Subsidiary (i) that is or
becomes subject to any Secured Non-Recourse Indebtedness incurred or assumed by
such Subsidiary as permitted under Section 6.02(e) hereof or Secured Recourse
Indebtedness and (ii) that is or becomes a “New Borrower” or “Seritage JV
Member” (each as defined in the Existing Property Loan Agreement) in accordance
with the terms of the Existing Property Loan Agreement,
(c) any Subsidiary to the extent that such Subsidiary is considered a controlled
foreign corporation within the meaning of Section 957(a) of the Code or its
becoming a party to the Guaranty would constitute an investment in “United
States property” by a CFC within the meaning of sections 956 and 957 of the
Internal Revenue Code, and
(d) any Subsidiary with respect to which the burden, cost difficulty or
consequence of providing a Guaranty outweighs, or is excessive in light of, the
benefits afforded thereby as reasonably determined by the Borrower and
reasonably approved by the Administrative Agent.
“Excluded Taxes” means any of the following Taxes required to be withheld or
deducted from a payment hereunder or under any Credit Document (i) in the case
of each Lender, and the Administrative Agent, Taxes imposed on or measured by
its net income, however denominated, franchise Taxes imposed on it by the
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or any political subdivision of such jurisdiction
or by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision of such jurisdiction, (ii)  any Taxes imposed pursuant to
FATCA, and (iii) any United States federal withholding Tax imposed on amounts
payable to or for the account of any Lender or the Administrative Agent with
respect to an applicable interest in an Advance or Commitment pursuant to a law
in effect on the date on which such Lender or the Administrative Agent acquires
such interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.12) or designates a new Applicable
Lending Office, except in each case to the extent that, pursuant to Section
2.11(a) or Section 2.11(c), amounts with respect to such Taxes were payable
either to such Lender’s or the Administrative Agent’s assignor immediately
before such Person became a party hereto or to such Lender immediately before it
changed its Applicable Lending Office.
“Existing Carve-Out Property” has the meaning set forth in Section
6.05(b)(ii)(A).
“Existing Loan Agreement” means, collectively, the Existing Property Loan
Agreement and the Existing Mezzanine Loan Agreement.
“Existing Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement,
dated as of July 7, 2015, by and among Seritage SRS Mezzanine Finance LLC and
Seritage KMT Mezzanine Finance LLC, as borrowers, and JPMorgan Chase Bank,
National Association and H/2 Special Opportunities III Corp, as lenders, as
amended by that certain Omnibus Amendment, dated as of September 28, 2015, and
that certain Second Amendment to Loan Agreement, dated as of November 8, 2016,
and as the same may be further amended or extended.
“Existing Properties” means, collectively the Land and the Improvements owned by
the Borrower and its Subsidiaries as of the Closing Date, as listed on Schedule
1.01(b) and “Existing Property” means any of such properties.
“Existing Property Loan Agreement” means that certain Loan Agreement, dated as
of July 7, 2015, by and among Seritage SRS Finance LLC and Seritage KMT Finance
LLC, as borrowers, Seritage GS Holdings LLC, Seritage SPS Holdings LLC and
Seritage MS Holdings LLC as JV pledgors and JPMorgan Chase Bank, National
Association and H/2 SO III Funding I LLC as lenders, as amended by that certain
Omnibus Amendment, dated as of September 28, 2015, and that certain Second
Amendment to Loan Agreement, dated as of November 8, 2016, and as the same may
be further amended or extended.
“Existing SEC Filing” has the meaning set forth in Section 4.07.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fiscal Quarter” means each of the three‑month periods ending on March 31, June
30, September 30 and December 31.
“Fiscal Year” means the twelve‑month period ending on December 31.
“Future Property” means any Land and/or Improvements which the Borrower or any
Subsidiary of the Borrower acquires after the Closing Date (and, for the
avoidance of doubt, excluding the Existing Properties), and “Future Properties”
means all of such properties.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any
Lender, the Parent, the Borrower, any Subsidiaries of the Borrower or the
Parent.
“Guaranty” means that certain Guaranty effective the date hereof executed by the
Parent and the Borrower, evidencing the joint and several guaranty by the
signatories thereto of the Obligations of the Borrower in respect of the Credit
Documents, in substantially the form of the attached Exhibit D, and any
supplement executed by an entity added as a Guarantor in accordance with Section
5.09, as any of such agreement may be amended, restated, supplemented or
otherwise modified from time to time.
“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation, pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials and medical and infectious waste.
“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
“Improvements” means, with respect to any Property, all buildings, structures,
fixtures, tenant improvements and other improvements of every kind and
description now or hereafter located in or on or attached to the Land for such
Property; and all additions and betterments thereto and all renewals,
substitutions and replacements thereof.
“Incremental Advances” has the meaning set forth in Section 2.04(a).
“Incremental Amendment” has the meaning set forth in Section 2.04(e).
“Incremental Facility” has the meaning set forth in Section 2.04(a).
“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business); (b)
indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and (g)
all obligations of such Person in respect of Disqualified Stock.
“Indemnified Parties” has the meaning set forth in Section 11.07(a).
“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of the Borrower under any Credit
Document, other than Other Taxes and Excluded Taxes.
“Interest Payment Date” means, with respect to each Interest Period, the
fifteenth day of the calendar month in which such Interest Period ends. 
Whenever an Interest Payment Date is not a Business Day, the entire amount that
would have been due and payable on such Interest Payment Date shall instead be
due and payable on the immediately succeeding Business Day.
“Interest Period” means (i) the period from the Closing Date to the fifteenth
day of the immediately succeeding calendar month and (ii) each subsequent period
from the day immediately following the end of the immediately prior Interest
Period to the fifteenth day of the immediately succeeding calendar month (or
such earlier date on which the Advances are repaid in full).  The initial
Interest Period shall be the period commencing on the Closing Date and ending on
January 15, 2018.
“Interest Rate” means 6.75% per annum.
“Interest Rate Agreements” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.
“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the purchase or other acquisition of any Stock, Stock
Equivalents, other equity interest, obligations or other securities of, (i) any
other Person, or (ii) all or substantially all of the assets of any other
Person, or (iii) all or substantially any Future Property or all of the assets
constituting the business of a division, branch or other unit operation of any
other Person, or (c) any joint venture or partnership with, or any capital
contribution to, or other investment in, any other Person.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Credit Document, the amount of any Investment made by any
Person shall be the amount actually invested net of any actual returns of any
such Investment received by such Person, without adjustment for subsequent
increases or decreases in the value of such Investment.
“Joint Venture Investment” means the ownership interest of the Borrower or any
of its Subsidiaries in a Joint Venture.
“Joint Venture” means any Person (which may be a corporation, limited liability
company or limited partnership), other than a Subsidiary, in which the Parent,
the Borrower or any of their respective Subsidiaries beneficially owns any
Stock, Stock Equivalents or other equity interest.  As of the Closing Date, the
Joint Ventures are set forth on Schedule 4.01(b).
“Land” means real property together with all rights, title and interests
appurtenant to such real property, including without limitation all rights,
title and interests to (a) all strips and gores within or adjoining such
property, (b) the streets, roads, sidewalks, alleys, and ways adjacent thereto,
(c) all of the tenements, hereditaments, easements, reciprocal easement
agreements, rights‑of‑way and other rights, privileges and appurtenances
thereunto belonging or in any way pertaining thereto, (d) all reversions and
remainders, (e) all air space rights, and all water, sewer and wastewater
rights, (f) all mineral, oil, gas, hydrocarbon substances and other rights to
produce or share in the production of anything related to such property, and (g)
all other appurtenances appurtenant to such property, including without
limitation, any now or hereafter belonging or in anywise appertaining thereto.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.
“Leverage Ratio” means, as of any date, a ratio equal to (x) the total debt of
Parent as of such date to (y) the total assets of Parent as of such date,
determined on a Consolidated basis in accordance with GAAP.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).
“Liquid Investments” means cash and the following:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States;
(b) (i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender or (B)
any other bank or trust company which has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of deposit or
purchase, such bank debt securities are rated not less than “A” (or the then
equivalent) by the rating service of S&P or of Moody’s, and (ii) commercial
paper issued by (A) any Lender or (B) any other Person if at the time of
purchase such commercial paper is rated not less than “A‑2” (or the then
equivalent) by the rating service of S&P or not less than “P‑2” (or the then
equivalent) by the rating service of Moody’s, or upon the discontinuance of both
of such services, such other nationally recognized rating service or services,
as the case may be, as shall be selected by the Borrower with the consent of the
Administrative Agent;
(c) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
(d) such agreement the debt securities of such Person are rated not less than
“A” (or the then equivalent) by the rating service of S&P or of Moody’s; and
(e) such other instruments (within the meaning of New York’s Uniform Commercial
Code) as the Borrower may request and the Administrative Agent may approve in
writing, which approval will not be unreasonably withheld.
“LTV” means, with respect to any Secured Non-Recourse Indebtedness to be
incurred or assumed by a Subsidiary or a Joint Venture formed or acquired after
the Closing Date to finance one or more Future Properties or Existing Carve-Out
Properties, as of any date of determination, a fraction, expressed as a
percentage, the numerator of which is (x) the sum of the aggregate principal
amount (including any undisbursed funds) of all such Secured Non-Recourse
Indebtedness incurred or assumed by such Subsidiary or Joint Venture to finance
such Future Properties or Existing Carve-Out Properties, as of such date of
determination, and the denominator of which is (y) the aggregate fair market
value of such Future Properties or Existing Carve-Out Properties, determined
pursuant to an Appraisal of such Future Properties or Existing Carve-Out
Properties obtained by the Borrower and reasonably satisfactory to
Administrative Agent dated not more than one month prior to such date of
determination.  The foregoing Appraisal shall be obtained at Borrower’s sole
cost and expense.
“Material Adverse Change” shall mean (a) a material adverse change in the
business, financial condition or results of operations of the Borrower, the
Parent and their respective Subsidiaries, taken as a whole, since the date of
the most recent financial statements of the Parent delivered to the Lenders
pursuant to Section 5.05(b), (b) a material adverse change affecting the
validity or enforceability of this Agreement or any Credit Document as against
the Borrower or any Guarantor or (c) a material adverse change affecting the
ability of the Borrower, the Parent and the Guarantors, taken as a whole, to
perform their obligations under this Agreement or the other Credit Document;
provided, however, that none of the occurrence or continuation of any Cash Flow
Sweep Trigger Event or the existence of a Cash Flow Sweep Period shall in and of
themselves constitute a Material Adverse Change.
“Maturity Date” means the earliest of (i) December 31, 2018 and (ii) the date on
which the Parent, Borrower or any of their Subsidiaries repays the Indebtedness
outstanding under the Existing Loan Agreement in full.
“Maximum Rate” means the maximum non-usurious interest rate under applicable
law.
“Minimum Net Worth” means $1,000,000,000.
“Moody’s” means Moody’s Investor Service Inc., and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.
“Net Worth” means, for any Person, as of any date, total assets of such Person
as of such date, minus total liabilities as of such date, in each case
determined on a Consolidated basis and in accordance with GAAP.
“Non-Recourse Carve-Out Obligations” has the meaning set forth in the definition
of Secured Non-Recourse Indebtedness.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of the attached Exhibit A, evidencing
indebtedness of the Borrower to such Lender resulting from an Advance owing to
such Lender, and
“Notes” means all of such promissory notes.
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E signed by a Responsible Officer of the Borrower.
“Obligations” means all Advances and other amounts payable by the Borrower to
the Administrative Agent or the Lenders under the Credit Documents, including
all interest due on all Advances, fees and other amounts then due under the
Credit Documents.
“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.
“Other Taxes” has the meaning set forth in Section 2.11(b).
“Parent Capital Stock” means (i) the Parent Common Stock, (ii) the Series A
Cumulative Redeemable Preferred Shares of beneficial interest of Parent, par
value $0.01 per share (the “Parent Preferred Stock”) and (iii) any other shares
of Stock or Stock Equivalents of the Parent (other than Disqualified Stock).
“Parent Common Stock” means the Class A common shares of beneficial interest of
Parent, par value $.01 per share.
“Participant Register” has the meaning set forth in Section 11.06(d).
“Patriot Act” has the meaning set forth in Section 3.01(a)(viii).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means the Liens permitted to exist pursuant to Section
6.01.
“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a retail property and (ii) generated, used and disposed
of in accordance with all Legal Requirements and good retail industry practice
and (b) non-friable asbestos to the extent (i) that no applicable Legal
Requirements require removal of such asbestos from the Property and (ii) such
asbestos is encapsulated in accordance with all applicable Legal Requirements
and such reasonable operations and maintenance program as may be required by the
Administrative Agent.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.
“Personal Property” for any Property means all fixtures, furnishings, equipment,
furniture, inventory and other personal property of every kind owned by
Borrower, Parent or any of their Subsidiaries, whether now existing or hereafter
acquired, tangible and intangible, now or hereafter located on or about such
Property, and used or to be used in the future in connection with the operation
of such Property.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Lender providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Lender free of deduction or withholding of income or similar Taxes (except for
any deduction or withholding of income or similar Taxes as a result of any
change in or in the interpretation of any such treaty, the Code or any such rule
or regulation).
“Pro Rata Share” means, at any time with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s outstanding Advance at such time to
the aggregate outstanding Advances of all the Lenders at such time.
“Property” means, individually or collectively, as the context may require, the
Existing Properties and all Future Properties.
“Property Material Adverse Effect” means, as to any Property of the Borrower and
its Subsidiaries, a material adverse effect upon (i) the Borrower’s or such
Subsidiary’s title to such Property, or (ii) the value, use or enjoyment of such
Property or the operation or occupancy thereof to the Borrower and its
Subsidiaries.
“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.
“Qualified Ground Lease” means, each of the ground leases or ground subleases
(including those set forth on Schedule 1.01(c) hereto) (a) which is a direct
ground lease or ground sublease granted by the fee owner of real property or a
master ground lessee from such fee owner, (b) which may be transferred and/or
assigned without the consent of the lessor (or as to which the lease expressly
provides that (i) such lease may be transferred and/or assigned with the consent
of the lessor and (ii) such consent shall not be unreasonably withheld or
delayed) or subject to certain reasonable pre-defined requirements, (c) which
has a remaining term (including any renewal terms exercisable at the sole option
of the lessee) of at least twenty (20) years, (d) under which no material
default has occurred and is continuing, (e) with respect to which a Lien may be
granted without the consent of the lessor (but subject to customary requirements
regarding the nature of the holder of such Lien and prior notice to the lessor),
(f) which contains customary and reasonable lender protection provisions,
including, without limitation, provisions to the effect that (i) the lessor
shall notify any holder of a Lien in such lease of the occurrence of any default
by the lessee under such lease and shall afford such holder the option to cure
such default, and (ii) in the event that such lease is terminated, such holder
shall have the option to enter into a new lease having terms substantially
identical to those contained in the terminated lease and (g) which otherwise
contains no non‑customary terms that are material and adverse to the lessee.
“Register” has the meaning set forth in paragraph (c) of Section 11.06.
“REIT” means a real estate investment trust under Sections 856‑860 of the Code.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.
“Required Lenders” means, at any time, Lenders holding at least 51% of the
aggregate unpaid principal amount of the Advances at such time.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Financial Officer.
“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect payment, prepayment, redemption, purchase, or deposit of funds or
Property for the payment (including any sinking fund or defeasance), prepayment,
redemption or purchase of Indebtedness of such Person or its Subsidiaries
incurred in violation of this Agreement, or (b) the making by such Person of any
dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any shares of any
capital stock, any limited liability company interests or any partnership
interests of such Person, other than dividends or distributions payable in such
Person’s stock, limited liability company interests or any partnership
interests.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw‑Hill
Financial, Inc., and any successor thereto.
“Sanctions” has the meaning set forth in Section 4.22.
“Secured Non‑Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non‑payment of
real estate taxes or ground lease rent, waste, non‑permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non‑recourse provisions in non‑recourse financing of
real estate (such recourse obligations being referred to herein as “Non-Recourse
Carve-Out Obligations”) shall not, by itself, prevent any Indebtedness from
being characterized as Secured Non‑Recourse Indebtedness, provided further that
if a personal recourse claim is made in connection therewith, such claim shall
not constitute Secured Non‑Recourse Indebtedness for the purposes of this
Agreement.
“Secured Recourse Indebtedness” means, with respect to any Subsidiary or Joint
Venture formed or acquired after the Closing Date, all Indebtedness of such
Person (i) with respect to which recourse for payment is not limited to specific
assets encumbered by a Lien securing such Indebtedness, but is instead recourse
in whole or in part to such Person, (ii) which is incurred or assumed to finance
the acquisition, construction, development or refurbishment of one or more
Existing Carve-Out Properties acquired by such Subsidiary or Joint Venture in
compliance with Section 6.07 and (iii) the obligations in respect of which may
be secured by a Lien on some or all assets of such Person.
“SHLD Master Lease” means that certain Master Lease and side letter entered into
in connection therewith, each dated as of July 7, 2015, by and among Seritage
SRC Finance LLC and Seritage KMT Finance LLC, as Landlord, and Kmart Operations,
LLC and Sears Operations, LLC, as Tenant, as the same may be amended, modified,
restated or supplemented from time to time in accordance with this Agreement.
“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non‑voting, and includes,
without limitation, common stock and preferred stock.
“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.
“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.  For
the avoidance of doubt, the Joint Ventures are not Subsidiaries.
“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30‑day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under Section
4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan by the
PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.
“Total Commitments” means $145,000,000.
 Section 1.02 Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
 Section 1.03 Accounting Terms;  Changes in GAAP.  (a) All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.
(a)      Unless otherwise indicated, all financial statements of the Borrower
and the Parent, all calculations for compliance with covenants in this
Agreement, and all calculations of any amounts to be calculated under the
definitions in Section 1.01 shall be based upon the Consolidated accounts of the
Borrower, the Parent and their respective Subsidiaries (as applicable) in
accordance with GAAP.
(b)      If any changes in accounting principles after the Closing Date required
by GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the financial
condition of the Parent and Borrower and their respective Subsidiaries
(determined on a Consolidated basis) shall be the same after such change as if
such change had not been made.  Until covenants, standards, or terms of this
Agreement are amended in accordance with this Section 1.3(b), such covenants,
standards and terms shall be computed and determined in accordance with
accounting principles in effect prior to such change in accounting principles.
(c)      Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825‑10‑25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, the Borrower or any of their respective Subsidiaries
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470‑20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any change to GAAP occurring
after the date hereof as a result of the adoption of any proposals set forth in
the Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, the Proposed Accounting
Standards Update, Leases (Topic 842), issued by the Financial Accounting
Standards Board on May 16, 2013, or any other proposals issued by the Financial
Accounting Standards Board in connection therewith, in each case if such change
would require treating any lease (or similar arrangement conveying the right to
use) as a capital lease where such lease (or similar arrangement) was not
required to be so treated under GAAP as in effect on the date hereof.
 Section 1.04 Parent Guarantor.  As of the Closing Date, all references in this
Agreement to Guarantor shall mean the Parent.  If following the Closing Date,
any entity is added as a Guarantor in accordance with Section 5.09 then each
reference to Guarantor shall mean the Parent and each such additional entity.
 Section 1.05 Miscellaneous.  Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.
ARTICLE II

THE ADVANCES
 Section 2.01 The Advances.  On the Closing Date, each Lender severally agrees,
subject to the terms and conditions set forth in this Agreement, to make a
single advance in U.S. Dollars to the Borrower (with respect to each lender, an
“Advance” and with respect to all Lenders, the “Advances”) in an aggregate
amount that is not more than the lesser of (i) such Lender’s Commitment and (ii)
such Lender’s Pro Rata Share of the Total Commitments.  The Borrower may from
time to time prepay the Advances or any portion thereof pursuant to Section
2.07.  Amounts repaid on the Advances may not be reborrowed.  For the avoidance
of doubt, each Lender shall only make an Advance on the Closing Date and shall
have no obligation to make any additional Advance.
 Section 2.02 Method of Borrowing.
(a)      Notice.  The Borrowing shall be made by telephone (promptly confirmed
in writing on the same day) pursuant to a Notice of Borrowing, given not later
than 1:00 P.M. (New York City time) on the second Business Day prior to the
Closing Date, by the Borrower to the Administrative Agent, which shall give each
Lender prompt notice on the day following the receipt of such timely telephone
call or Notice of Borrowing of the Borrowing.  The Notice of Borrowing shall be
in writing specifying the requested (i) date of the Borrowing (which shall be
the Closing Date) and (ii) aggregate amount of the Borrowing (which shall be in
an amount equal to $145,000,000).  Each Lender shall, subject to the
satisfaction of the conditions set forth in Section 3.01, before 1:00 P.M. (New
York City time) on the date of the Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the address as the
Administrative Agent may specify by written notice to the Lenders, in same day
funds, such Lender’s Pro Rata Share of the Borrowing.  Upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at such account as the Borrower shall
specify to the Administrative Agent in its Notice of Borrower.
(b)      Notice Irrevocable.  The Notice of Borrowing shall be irrevocable and
binding on the Borrower.
(c)      Administrative Agent Reliance.  Unless the Administrative Agent shall
have received notice from a Lender before the date of the Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of the Borrowing, the Administrative Agent may assume that such
Lender has made its Pro Rata Share of the Borrowing available to the
Administrative Agent on the date of the Borrowing in accordance with paragraph
(a) of this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Lender shall not have so made its Pro Rata Share
of the Borrowing available to the Administrative Agent, such Lender and the
Borrower severally agree (without limiting Borrower’s rights under Section
2.12(b)) to immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to the Advances
and (ii) in the case of such Lender, the Federal Funds Rate for each such day. 
If such Lender shall repay to the Administrative Agent such corresponding amount
and interest as provided above, such corresponding amount so repaid shall
constitute such Lender’s Advance as part of the Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
the Borrowing.
(d)      Lender Obligations Several.  The failure of any Lender to make an
Advance to be made by it as part of the Borrowing shall not relieve any other
Lender of its obligation, if any, to make an Advance on the date of the
Borrowing.  No Lender shall be responsible for the failure of any other Lender
to make an Advance to be made by such other Lender on the date of the Borrowing.
(e)      Notes.  Upon the request of a Lender, the indebtedness of the Borrower
to such Lender resulting from an Advance owing to such Lender shall be evidenced
by the Note of the Borrower payable to the order of such Lender in substantially
the form of Exhibit A; provided, however, that to the extent no Note has been
issued to a Lender, this Agreement shall be deemed to comprise conclusive
evidence for all purposes of the indebtedness resulting from such Advance and
extension of credit made hereunder and each reference in this Agreement to an
amount owed pursuant to a Note (to the extent that there are no Notes) shall
mean the principal amount of all Advances and all obligations due under a Note
(to the extent there are no Note) shall mean all obligations due under this
Agreement.
(f)      Lender Booking Vehicles.  Each Lender may, at its option, make an
Advance available to the Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Advance;  provided, however, that (i) any
exercise of such option shall not affect the obligation of the Borrower or any
Lender in accordance with the terms of this Agreement and (ii) nothing in this
Section 2.02(f) shall be deemed to obligate any Lender to obtain the funds for
such Advance in any particular place or manner or to constitute a representation
or warranty by any Lender that it has obtained or will obtain the funds for any
Advance in any particular place or manner.
 Section 2.03 Upfront Fee.  On the Closing Date, the Borrower shall pay to each
Initial Lender an upfront fee in an aggregate amount equal to 1.00% of the
principal amount of the Advance made by such Initial Lender at the Closing Date,
such upfront fee to be treated as “original issue discount” for Unites States
federal income tax purposes.
 Section 2.04 Incremental Borrowing.
(a)      Notice.  At any time and from time to time, the Borrower, may, by
notice to the Administrative Agent, (i) increase the aggregate principal amount
of any outstanding Advances or add one or more additional tranches of term loans
under the Credit Documents (the “Incremental Facilities” and the advances made
thereunder, the “Incremental Advances”), for the avoidance of doubt no consent
of the Lenders or the Administrative Agent is required to any Person providing
Incremental Advances to the Borrower.
(b)      Ranking.  The Incremental Facilities shall rank pari passu in right of
payment with the Advances.
(c)      Size.  The aggregate principal amount of the Incremental Advances on
any date Indebtedness thereunder is first incurred, together with the aggregate
principal amount of Advances outstanding at such time, will not exceed an amount
equal to $200,000,000.
(d)      Incremental Lenders; Conditions.  Incremental Advances may be provided
by any existing Lender (it being understood that no existing Lender shall have
an obligation to make all or any portion of any Incremental Advances) or by any
Additional Lender.  Incremental Advances shall be subject to the satisfaction of
the conditions set forth in Section 3.01(b) and (d), tested as of the day such
Incremental Advance is made.
(e)      Incremental Amendment.  Each Incremental Facility will become effective
pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Credit Documents, executed by the Borrower, the
Parent, each Person providing such Incremental Facility and the Administrative
Agent.
(f)      Terms.  Each Incremental Amendment will set forth the amount and terms
of the relevant Incremental Facility; provided that the terms of each
Incremental Advance shall be substantially identical to the terms applicable to
Advances under this Agreement (provided that any upfront fee payable with
respect to any Incremental Advance will not exceed a pro rata portion of the
upfront fees payable under Section 2.03 above based on the remaining term of
this Agreement), and upon issuance of any such Incremental Advance pursuant to
such Incremental Amendment, such Incremental Advances shall each be treated as
an Advance as provided under the Incremental Amendment.
 Section 2.05 Repayment of Advances.  The Borrower shall repay the Obligations
on the Maturity Date.
 Section 2.06 Interest.
(a)      Advances.  On each Interest Payment Date, subject to Sections 2.06(b)
through (c) below, the Borrower shall pay interest in cash on the unpaid
principal amount of each Advance made by each Lender for the applicable Interest
Period at a rate per annum (computed on the actual number of days elapsed,
including the first day and excluding the last, based on a 365 or 366 day year,
as the case may be) equal at all times to the lesser of (i) the applicable
Interest Rate for such Advance and (ii) the Maximum Rate, payable in arrears.
(b)      Usury Recapture.  In the event the rate of interest chargeable under
this Agreement or the Notes at any time is greater than the Maximum Rate, the
unpaid principal amount of the Notes shall bear interest at the Maximum Rate
until the total amount of interest paid or accrued on the Notes equals the
amount of interest which would have been paid or accrued on the Notes if the
stated rates of interest set forth in this Agreement had at all times been in
effect.  In the event, upon payment in full of the Notes, the total amount of
interest paid or accrued under the terms of this Agreement and the Notes is less
than the total amount of interest which would have been paid or accrued if the
rates of interest set forth in this Agreement had, at all times, been in effect,
then the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes.  In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.
(c)      Overdue Amounts.  If any interest, principal or fee is not paid when
due and payable under this Agreement, then such overdue amount shall accrue
interest hereon due and payable on demand at a rate per annum equal to (x) the
applicable Interest Rate for such Advance plus (y) 1.50%, from the date such
amount becomes due until the date such amount is paid in full.
 Section 2.07 Prepayments.
(a)      Right to Prepay.  The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.07.
(b)      Optional Prepayments.  The Borrower may elect to prepay the Advances,
in cash and in whole or ratably in part, after giving by 1:00 P.M. (New York
City time) at least five (5) Business Days’ prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment, plus accrued and unpaid interest thereon, if any; provided,
however, that each partial prepayment shall be in an aggregate principal amount
not less than $1,000,000 and in integral multiples of $100,000.
(c)      Ratable Payments.  Each payment of any Advance pursuant to this Section
2.07 or any other provision of this Agreement shall be made in a manner such
that all the Advances are paid in whole or ratably in part.
(d)      [Reserved].
(e)      [Reserved].
 Section 2.08 [Reserved].
 Section 2.09 Increased Costs.
(a)      Advances.  If, due to either (i) the introduction of or any change in
or in the interpretation of any law or regulation enacted, issued or promulgated
after the date of this Agreement or (ii) the compliance with any guideline,
rule, directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) enacted, issued or promulgated after
the date of this Agreement, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding, continuing or maintaining an
Advance, then the Borrower shall from time to time, within 10 days of written
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender additional
amounts (without duplication of any other amounts payable in respect of
increased costs) sufficient to compensate such Lender for such increased cost;
provided, that, before making any such demand, each Lender agrees to use
commercially reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such a designation would avoid the need for, or reduce the
amount of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.  A certificate as to the
amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Lender at the
time such Lender demands payment under this Section shall be conclusive and
binding for all purposes, absent manifest error. This Section 2.09(a) shall not
apply with respect to (A) Indemnified Taxes, (B) Taxes described in clauses
(i)(y), (ii) and (iii) of Excluded Taxes, (C) Taxes attributable to such
Lender’s failure to comply with Sections 2.11(f) and (g), and (D) Other Taxes.
(b)      Capital Adequacy.  If any Lender determines in good faith that
compliance with any law or regulation or any guideline, rule, directive or
request from any central bank or other Governmental Authority (whether or not
having the force of law) enacted, issued or promulgated after the date of this
Agreement affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend and other commitments of
this type, then, upon 10 days prior written notice by such Lender (with a copy
of any such demand to the Administrative Agent), the Borrower shall immediately
pay to the Administrative Agent for the account of such Lender, as the case may
be, from time to time as specified by such Lender, additional amounts (without
duplication of any other amounts payable in respect of increased costs)
sufficient to compensate such Lender, in light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
under this Agreement.  A certificate as to such amounts and detailing the
calculation of such amounts submitted to the Borrower and the Administrative
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.
(c)      [Reserved].
(d)      Notwithstanding anything to the contrary contained in this Agreement,
the Dodd‑Frank Wall Street Reform and Consumer Protection Act, as amended, and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
financial regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed an introduction or change of the type referred to in this
Section 2.09, regardless of the date enacted, adopted or issued or implemented.
(e)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.09 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.09 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender, as the case may be, notifies the Borrower of an introduction or change
of the type referred to in this Section 2.09 giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if an introduction or change of the type referred to in
this Section 2.09 giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 Section 2.10 Payments and Computations.
(a)      Payment Procedures.  Except if otherwise set forth herein, the Borrower
shall make each payment under this Agreement not later than 12:00 Noon (New York
City time) on the day when due in Dollars to the Administrative Agent without
setoff, deduction or counterclaim at the location as the Administrative Agent
shall designate in writing to the Borrower in same day funds.  The
Administrative Agent will on the next Business Day following the day such
payment is deemed received from the Borrower cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent or a specific Lender pursuant
to Section 2.03, 2.09 or 2.11, but after taking into account payments effected
pursuant to Section 11.04) to the Lenders in accordance with each Lender’s Pro
Rata Share for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.
(b)      Computations.  All computations of interest shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the Interest Period for which such interest or fees are payable. 
Each determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.
(c)      Non-Business Day Payments.  Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.
(d)      Administrative Agent Reliance.  Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender.  If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for each such day.
(e)      Application of Payments.  Unless otherwise specified in Section 2.07
hereof, whenever any payment received by the Administrative Agent under this
Agreement is insufficient to pay in full all amounts then due and payable under
this Agreement, such payment shall be distributed and applied by the
Administrative Agent and the Lenders in the following order:  first, to the
payment of fees and expenses due and payable to the Administrative Agent under
and in connection with this Agreement or any other Credit Document and the
payment of fees and expenses due and payable to each Lender under Section 11.04,
ratably among such parties in accordance with the aggregate amount of such
payments owed to each such party; second, to the payment of all expenses due and
payable under Section 2.11(c), ratably among the Lenders in accordance with the
aggregate amount of such payments owed to each such Lender; third, to the
payment of all other fees due and payable under Section 2.03; fourth, to the
payment of the interest accrued on all of the Advances, ratably among the
Lenders in accordance with their respective Pro Rata Shares; and fifth, to the
payment of the principal amount of all of the Advances, regardless of whether
any such amount is then due and payable.
(f)      Register.  The Administrative Agent shall record in the Register the
Commitment and Advance of each Lender and the repayment or prepayment in respect
to the principal amount of each such Advance.  Any such recordation shall be
conclusive and binding on the Borrower and each Lender, absent manifest error;
provided however, that failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations hereunder in
respect of such Advances.
 Section 2.11 Taxes.
(a)      No Deduction for Certain Taxes.  Any and all payments by or on account
of any Obligations of the Borrower shall be made, in accordance with Section
2.10, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings (including all backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”), except as required by applicable law.  If the
Borrower shall be required by law (as determined in the good faith discretion of
the Borrower) to deduct any Taxes from or in respect of any sum payable to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.11), such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made; provided,
however, that (y) if the Borrower’s obligation to deduct or withhold Taxes is
caused solely by such Lender’s or the Administrative Agent’s failure to provide
the forms described in paragraphs (f) or (g) of this Section 2.11 and such
Lender or the Administrative Agent is legally entitled to do so or (z) such Tax
is an Excluded Tax, no such increase shall be required; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Legal Requirements.
(b)      Other Taxes.  In addition, the Borrower agrees to pay any present or
future stamp or documentary Taxes or any other excise or property Taxes, charges
or similar levies which arise from any payment made under, or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Agreement, the Notes, or the other Credit Documents
(hereinafter referred to as “Other Taxes”).
(c)      Indemnification.  Subject to the proviso of Section 2.11(a), the
Borrower indemnifies each Lender and the Administrative Agent for the full
amount of Indemnified Taxes or Other Taxes imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
interest and expenses) arising therefrom or with respect thereto, or required to
be withheld or deducted from a payment to such Lender or the Administrative
Agent, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by any Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of any Lender, shall be
conclusive absent manifest error.  Each payment required to be made by the
Borrower in respect of this indemnification shall be made to the Administrative
Agent for the benefit of any party claiming such indemnification within 30 days
from the date the Borrower receives written demand detailing the calculation of
such amounts therefor from the Administrative Agent on behalf of itself as
Administrative Agent or any such Lender.  If any Lender or the Administrative
Agent receives a refund in respect of any Indemnified Taxes or Other Taxes paid
by the Borrower under this Section 2.11, such Lender or the Administrative
Agent, as the case may be, shall promptly pay to the Borrower the Borrower’s
share of such refund, net of all out‑of‑pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary herein, in no event will the
Administrative Agent or any Lender be required to pay any amount to the Borrower
pursuant to this Section 2.11(c) the payment of which would place the
Administrative Agent or any Lender in a less favorable net after‑Tax position
than such Person would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 2.11(c) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(d)      Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 2.10(f)
relating to the maintenance of a Register and (iii) any Excluded Taxes
attributable to such Lender, in each case that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to such Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).
(e)      Evidence of Tax Payments.  The Borrower will pay prior to delinquency
all Taxes and Other Taxes payable by the Borrower in respect of any payment made
hereunder.  Within 30 days after the date of any payment of such Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 11.02, the original or a certified copy of a receipt evidencing payment
of such Taxes or Other Taxes, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(f)      Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements, and as will enable the
Borrower or Administrative Agent to comply with their own withholding or
information reporting requirements (including pursuant to FATCA or any analogous
provisions of non-U.S. law).  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.11(g) below)
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Without limiting the generality of the
foregoing, any Lender that is a United States Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 (or any successor thereto) certifying that such
Lender is exempt from or otherwise not subject to United States federal backup
withholding tax.
(g)      Foreign Lender Withholding Exemption.  Each Lender agrees that it will
deliver to the Borrower and the Administrative Agent on the date of this
Agreement or upon the effectiveness of any Assignment and Acceptance two duly
completed copies of the Prescribed Forms, certifying in each case that such
Lender is entitled to receive payments under this Agreement and the Notes
payable to it without deduction or withholding of any United States federal
withholding Taxes.  Each Lender which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver to the
Borrower and the Administrative Agent two further copies of a replacement
Prescribed Form, on or before the date that any such Prescribed Form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal withholding Taxes.  If an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
Prescribed Form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without
deduction or withholding of any United States federal withholding Taxes, such
Lender shall not be required to deliver such forms.  The Borrower shall withhold
tax at the rate and in the manner required by the laws of the United States with
respect to payments made to a Lender failing to timely provide the requisite
Prescribed Forms.  If a payment made to a Lender under any Credit Document would
be subject to United States federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this paragraph (g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(h)      Without prejudice to the survival of any other agreement of any party
hereunder or under any other Credit Document, the agreements and obligations
under this Section 2.11 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other
Credit Documents.
 Section 2.12 Lender Replacement.
(a)      Mitigation Obligations.  If any Lender requests compensation under
Section 2.09, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.11, then such Lender, as applicable, shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking an Advance hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.09 or 2.11,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)       Right to Replace.  The Borrower shall have the right to replace any
Lender (other than an Initial Lender) affected by a condition under Section 2.09
or 2.11 for more than 90 days (each such affected Lender, an “Affected Lender”)
in accordance with the procedures in this Section 2.12 and provided that no
reduction of the Total Commitments occurs as a result thereof.  Additionally, in
the event that any Lender shall, for more than 30 days after solicitation in
writing from the Administrative Agent, fail to consent to a waiver or amendment
to, or a departure from, the provisions of this Agreement which requires the
consent of all Lenders and that has been consented to by the Administrative
Agent and the Required Lenders, such Lender shall be deemed to be an Affected
Lender, and the Borrower shall have the right to replace such Affected Lender.
(c)      First Right of Refusal; Replacement.
(i)      Upon the occurrence of any condition permitting the replacement of a
Lender in accordance with Section 2.12(a), the Administrative Agent in its sole
discretion shall have the right to reallocate the amount of the Commitments of
the Affected Lenders among the non‑Affected Lenders pro rata in accordance with
their respective commitments, including without limitation to Persons which are
not already party to this Agreement, which election shall be made by written
notice within 30 days after the date such condition occurs, provided that any
reallocation to any non‑Affected Lender shall not be made without the prior
written consent of such non‑Affected Lender.
(ii)      Without limiting the foregoing, the Borrower shall have the right to
add additional Lenders to this Agreement to replace the Commitments of any
Affected Lenders.
(d)      Procedure.  Any assumptions of Commitments pursuant to this Section
2.12 shall be made by the purchasing Lender and the selling Lender entering into
an Assignment and Acceptance and by following the procedures in Section 11.06
for adding a Lender.  In connection with the reallocation of the Commitments of
any Lender pursuant to the foregoing paragraph (b), each Lender with a
reallocated Commitment shall purchase from the AffectedExhibit Lenders at par
such Lender’s ratable share of the outstanding Advances of the Affected Lenders.
(e)      Affected Lender’s Assignment and Acceptance.  If an Affected Lender
being replaced pursuant to this Section 2.12 does not execute and deliver to the
purchasing Lender a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the date on which the
purchasing Lender executes and delivers such Assignment and Acceptance and/or
such other related documentation contemplated by this Section 2.12, then such
Affected Lender shall be deemed to have executed and delivered such Assignment
and Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Affected Lender.
 Section 2.13 Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of an Advance in excess of its Pro Rata Share of payments
on account of the Advances obtained by all the Lenders, such Lender shall notify
the Administrative Agent and forthwith purchase from the other Lenders such
participations in the Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably in accordance with the
requirements of this Agreement with each of them; provided, however, that if all
or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (a) the amount of
the participation sold by such Lender to the purchasing Lender as a result of
such excess payment to (b) the total amount of such excess payment) of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment to the purchasing Lender to (b) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.13 may, to the fullest extent permitted by
Legal Requirement, unless and until rescinded as provided above, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
ARTICLE III

CONDITIONS OF LENDING
 Section 3.01 Conditions Precedent to Closing and for Borrowing.  This Agreement
shall become effective and each Lender is obligated to fund an Advance on the
date that all of the following conditions shall have been satisfied or waived by
the Administrative Agent:
(a)      Documentation.  The Administrative Agent shall have received
counterparts of this Agreement executed by the Borrower, the Parent and the
Lenders, and the following duly executed by all the parties thereto, in form and
substance satisfactory to the Administrative Agent, and, with respect to this
Agreement, the Notes (if required by a Lender) and the Guaranty, in sufficient
copies for each Lender (except for each Note, as to which one original of each
shall be sufficient):
(i) an executed copy of the Guaranty;
(ii) a certificate from the Chief Executive Officer, President, Chief Financial
Officer or Executive Vice President of the Parent on behalf of the Borrower
dated as of the Closing Date stating that as of the Closing Date (A) all
representations and warranties of the Borrower set forth in this Agreement and
the Credit Documents are true and correct in all material respects (except to
the extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects); provided, to the extent that any
representation and warranty specifically refers to a given date or period, it
shall be true and correct in all material respects as of such date or for such
period; and (B) no Default has occurred and is continuing;
(iii) a certificate of the Secretary of the Borrower dated as of the Closing
Date certifying as of the Closing Date to the extent applicable (A) the names
and true signatures of officers or authorized representatives of the Borrower
authorized to sign the Credit Documents, (B) resolutions of the board of
trustees of Parent, in its capacity as the general partner of the Borrower,
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(C) a true and correct copy of the organizational documents of Borrower, and (D)
a true and correct copy of the partnership agreement of the Borrower;
(iv) a certificate of the Secretary of the Parent dated as of the Closing Date
certifying as of the Closing Date (A) the names and true signatures of officers
or authorized representatives of the Parent authorized to sign the Credit
Documents, (B) resolutions of the board of trustees of Parent approving the
transactions herein contemplated and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Credit Documents and each
Credit Document to which it is or is to be a party, (C) a true and correct copy
of the organizational documents of Parent, (D) a true and correct copy of the
bylaws of the Parent, and (E) that the Parent owns 100% of the general partner
interests in the Borrower;
(v) a copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each of the
Borrower and the Parent, dated reasonably near (but prior to) the Closing Date,
certifying (A) as to a true and correct copy of the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document of such Person, and each amendment thereto on file in such Secretary’s
office, and (B) that such Person is duly incorporated, organized or formed and
in good standing or presently subsisting under the laws of the jurisdiction of
its incorporation, organization or formation;
(vi) a copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any of the Parent and the Borrower owns or leases
material property or in which the conduct of its business requires it to qualify
or be licensed as a foreign corporation except where the failure to so qualify
or be licensed could not reasonably be expected to result in a Material Adverse
Change, dated reasonably near (but prior to) the Closing Date, stating with
respect to each such Person that such Person is duly qualified and in good
standing as a foreign corporation, limited partnership or limited liability
company in such State and has filed all annual reports required to be filed to
the date of such certificate;
(vii) (A) a favorable written opinion of Fried, Frank, Harris, Shriver &
Jacobson LLP, as special counsel for the Borrower and the Parent in a form
reasonably acceptable to the Administrative Agent, dated as of the Closing Date
and with such changes as the Administrative Agent may approve, and (B) a
favorable opinion of Venable LLP, as special counsel for Parent in a form
reasonably acceptable to the Administrative Agent, dated as of the Closing Date
and with such changes as the Administrative Agent may approve;
(viii) any information or materials reasonably required by the Administrative
Agent or any Lender in order to assist the Administrative Agent or such Lender
in maintaining compliance with (i) the USA Patriot Act (Title III of Pub.  L.
107‑56 (signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any
applicable “know your customer” or similar rules and regulations, in each case,
reasonably requested by such Lender in writing at least ten Business Days prior
to the Closing Date; and
(ix) a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date that the Parent is in compliance with the
covenants contained in Article VII on such date.
(b)      Representations and Warranties.  The representations and warranties
contained in Article IV hereof and the Guaranty shall be true and correct in all
material respects (except to the extent that any representation or warranty that
is qualified by materiality shall be true and correct in all respects).
(c)      Certain Payments.  The Borrower shall have paid the fees required to be
paid as of the execution of this Agreement pursuant to Section 2.03.
(d)      No Default.  No Event of Default or Default has occurred and is
continuing or would result from the Advances on the Closing Date or from the
application of the proceeds therefrom.
(e)      Borrowing Notice.  The Borrower shall have executed and delivered to
the Administrative Agent a Notice of Borrowing in accordance with Section 2.02.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES
The Parent and the Borrower represents and warrants as follows:
 Section 4.01 Existence; Qualification; Partners; Subsidiaries.
(a)      The Borrower is a limited partnership duly organized, validly existing,
and in good standing under the laws of Delaware and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change.
(b)      The Parent is a REIT duly organized, validly existing, and in good
standing under the laws of Maryland and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not cause a Material Adverse Change with respect to the Parent.
(c)      The Parent is the Borrower’s sole general partner with full power and
authority to bind the Borrower to the Credit Documents.
(d)      As of the Closing Date, the Parent owns (i) a general partner interest
in the Borrower representing 56.47867% of the outstanding common interests in
the Borrower, (ii) a limited partnership interest in the Borrower representing
7.12537% of the outstanding common interests in the Borrower and (iii) 100% of
the outstanding preferred interests in the Borrower.
(e)      Each Subsidiary and each Joint Venture of the Borrower is a limited
partnership, general partnership, limited liability company or corporation duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of formation and in good standing and qualified to do business in
each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification, except where the failure to so qualify
would not have a material adverse effect on such Subsidiary.  The Borrower has
no Subsidiaries on the date of this Agreement other than the Subsidiaries listed
on the attached Schedule 4.01(a), and Schedule 4.01(a) lists the jurisdiction of
formation and the address of the principal office of each such Subsidiary
existing on the date of this Agreement.  As of the Closing Date, the Borrower
owns, directly or indirectly, 100% of the interests in each Subsidiary.  The
Borrower has no Joint Ventures on the date of this Agreement other than the
Joint Ventures listed on the attached Schedule 4.01(b), and Schedule 4.01(b)
lists the jurisdiction of formation, the Borrower’s direct or indirect ownership
interest in each Joint Venture, the percentage ownership in each Joint Venture
and all other owners of the interests in each Joint Venture as of the date of
this Agreement.
(f)      As of the date of this Agreement, neither the Borrower, nor the Parent,
nor any of the Subsidiaries of Borrower own directly or indirectly any Property
as would, in each case, be reasonably expected to result in an Event of Default
under Section 8.01(j).
 Section 4.02 Partnership and Corporate Power.  The execution, delivery, and
performance by the Borrower, the Parent and each other Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i) such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by‑laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.  At
the time of the Borrowing, the Borrowing and the use of the proceeds of the
Borrowing (a) will be within the Borrower’s partnership powers, (b) will have
been duly authorized by all necessary partnership action, (c) will not
contravene (i) the Borrower’s partnership agreement or (ii) any law or any
contractual restriction binding on or affecting the Borrower, the contravention
of which could reasonably be expected to cause a Material Adverse Change, and
(d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.
 Section 4.03 Authorization and Approvals.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower and the
Parent of the Credit Documents to which it is a party or the consummation of the
transactions contemplated thereby.  At the time of the Borrowing, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority will be required for the Borrowing or the use of the
proceeds of the Borrowing the absence of which could reasonably be expected to
cause a Material Adverse Change.
 Section 4.04 Enforceable Obligations.  This Agreement, the Notes and the other
Credit Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower; this Agreement, the Guaranty and the other Credit
Documents to which the Guarantor is a party have been duly executed and
delivered by the Guarantor.  Each Credit Document is the legal, valid, and
binding obligation of the Borrower and the Guarantor to which it is a party,
enforceable against the Borrower and the Guarantor in accordance with its terms,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors’
rights generally and by general principles of equity (whether considered in a
proceeding at law or in equity).
 Section 4.05 Parent REIT Status.  Commencing with its short taxable year ending
December 31, 2016, Parent has been organized and operated in conformity with the
requirements for qualification and taxation as a REIT under the Code, and its
proposed method of operation should enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.
 Section 4.06 Financial Statements.  The Consolidated balance sheet of the
Parent and its Subsidiaries, and the related Consolidated statements of
operations, shareholders’ equity and cash flows, of the Parent and its
Subsidiaries contained in the most recent financial statements delivered to the
Lenders, fairly present the financial condition in all material respects and
reflects the Indebtedness of the Parent and its Subsidiaries as of the
respective dates of such statements and the results of the operations of the
Existing Properties for the periods indicated, and such balance sheet and
statements were prepared in accordance with GAAP, subject to year‑end
adjustments.  Since December 31, 2016, no Material Adverse Change has occurred.
 Section 4.07 True and Complete Disclosure.  No representation, warranty, or
other statement made by the Borrower (or on behalf of the Borrower) in this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date of this Agreement.  Except as disclosed in
the Parent’s filings required by the Exchange Act (the “Existing SEC Filings”),
there is no fact known to the Borrower or the Guarantor on the date of this
Agreement that has not been disclosed to the Administrative Agent which could
reasonably be expected to cause a Material Adverse Change.  All projections,
estimates, and pro forma financial information furnished by the Borrower and the
Parent or on behalf of the Borrower or the Parent were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished.  No representation, warranty or other statement made in any
filing required by the Exchange Act contains any untrue statement of material
fact or omits to state any material fact necessary to make the statements
contained therein not misleading in light of the circumstances in which they
were made as of the date same were made.  Borrower and/or Guarantor have made
all filings required by the Exchange Act.
 Section 4.08 Litigation.  Except as set forth in the attached Schedule 4.08 or
in Parent’s Existing SEC Filings and except with respect to any other actions or
proceedings that, individually or in the aggregate, could not reasonably be
expected to cause a Material Adverse Change, as of the date of this Agreement
there is no pending or, to the best knowledge of the Borrower, threatened action
or proceeding affecting the Borrower, the Parent, or any of their respective
Subsidiaries before any court, Governmental Authority or arbitrator.
 Section 4.09 Use of Proceeds.
(a)      Advances.  The proceeds of the Advances will be used by the Borrower
(i) to make investments permitted pursuant to the provisions of Section 6.07,
(ii) to renovate, repair, restore and expand Properties, (iii) to make dividends
to Parent and to owners of the shares of the Parent Capital Stock, and (iv) for
general corporate purposes of the Borrower and its Subsidiaries.
(b)      Regulations.  No proceeds of the Advances will be used to purchase or
carry any margin stock in violation of Regulations T, U or X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.  The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Federal Reserve Board).
 Section 4.10 Investment Company Act.  Neither the Borrower, the Parent nor any
of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 Section 4.11 Taxes.  Except as would not cause a Material Adverse Change, (i)
all federal, state, local and foreign Tax returns, reports and statements
required to be filed (after giving effect to any extension granted in the time
for filing) by the Parent, the Borrower and their respective Subsidiaries, or
any member of a Controlled Group have been timely filed with the appropriate
governmental agencies in all jurisdictions in which such returns, reports and
statements are required to be filed, except where contested in good faith and by
appropriate proceedings, and (ii) all Taxes (including sales and use taxes) and
other impositions due and payable (which are, individually or in the aggregate,
material in amount and whether or not shown on a tax return) have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof, except where contested in good
faith and by appropriate proceedings; provided, that the Parent, the Borrower,
any member of a Controlled Group, or any of their respective Subsidiaries, as
the case may be, has set aside on its books adequate reserves therefor in
accordance with GAAP. As of the date of this Agreement, neither the Parent, the
Borrower nor any member of a Controlled Group has given, or been requested to
give, a waiver of the statute of limitations relating to the payment of any
material federal, state, local or foreign taxes or other impositions. Proper and
accurate amounts have been withheld by the Borrower and all members of each
Controlled Group from their employees for all periods to comply in all material
respects with the tax, social security and unemployment withholding provisions
of applicable federal, state, local and foreign law.
 Section 4.12 Pension Plans.  All Plans are in compliance in all material
respects with all applicable provisions of ERISA.  No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code.  No Reportable Event has occurred with respect
to any Multiemployer Plan, and each Multiemployer Plan has complied with and
been administered in all material respects with applicable provisions of ERISA
and the Code.  Neither the Parent, the Borrower, nor any member of a Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any material withdrawal liability.  As of the most recent
valuation date applicable thereto, neither the Parent, the Borrower nor any
member of a Controlled Group has received notice that any Multiemployer Plan is
insolvent.
 Section 4.13 Condition of Property; Casualties; Condemnation.  Except as
disclosed in writing to the Administrative Agent or, with respect to any
Property, that could not reasonably be expected to have a Property Material
Adverse Effect, and except for such items as the Borrower or a Subsidiary is or
will be addressing consistent with sound business practices and has sufficient
funds to address, each Existing Property (a) is in good repair, working order
and condition, normal wear and tear excepted, (b) is free of structural defects,
(c) is not subject to material deferred maintenance and (d) has all building
systems contained therein in good repair, working order and condition, normal
wear and tear excepted. None of the Properties of the Borrower or of any of its
Subsidiaries has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy. No condemnation or other
like proceedings that has had, or could reasonably be expected to result in, a
Material Adverse Change, are pending and served nor, to the knowledge of the
Borrower, threatened against any Property in any manner whatsoever. No casualty
has occurred to any Property that could reasonably be expected to have a
Material Adverse Change.
 Section 4.14 Insurance.  The Borrower and each of its Subsidiaries carry, or
are the beneficiaries under, the insurance required pursuant to the provisions
of Section 5.07.
 Section 4.15 No Burdensome Restrictions;  No Defaults.
(a)      Except in connection with Indebtedness which is permitted pursuant to
the provisions of Section 6.02, neither the Parent, the Borrower nor any of
their Subsidiaries is a party to any indenture, loan or credit agreement. 
Neither the Borrower, the Parent nor any of their respective Subsidiaries is a
party to any agreement or instrument or subject to any charter or corporate
restriction or provision of applicable law or governmental regulation which
could reasonably be expected to cause a Material Adverse Change.  Neither the
Borrower, the Parent nor any of their Subsidiaries is in default under or has
received any notice of default with respect to (i) any contract, agreement,
lease or other instrument or (ii) any Qualified Ground Lease or management
agreement, which default could reasonably be expected to cause a Material
Adverse Change.
(b)      No Default or Event of Default has occurred and is continuing.
 Section 4.16 Environmental Condition.
(a)      Except as disclosed in writing to the Administrative Agent or in the
Existing Loan Agreement, or, with respect to any Property, would not reasonably
be expected to have a Property Material Adverse Effect, to the knowledge of the
Borrower, the Borrower and its Subsidiaries (i) have obtained all Environmental
Permits material for the ownership and operation of their respective Properties
and the conduct of their respective businesses; (ii) have been and are in
material compliance with all terms and conditions of such Environmental Permits
and with all other requirements of applicable Environmental Laws; (iii) have not
received notice of any violation or alleged violation of any Environmental Law
or Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.
(b)      Except as disclosed in writing to the Administrative Agent or in the
Existing Loan Agreement, or, with respect to any Property, would not reasonably
be expected to have a Property Material Adverse Effect, to the knowledge of
Borrower, none of the present or previously owned or operated Property of the
Borrower or of any of its present or former Subsidiaries, wherever located, (i)
has been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws which would reasonably be expected to cause a Material
Adverse Change; (ii) is subject to a Lien, arising under or in connection with
any Environmental Laws, that attaches to any revenues or to any Property owned
or operated by the Borrower or any of its Subsidiaries, wherever located; (iii)
has been the site of any Release, use or storage of Hazardous Substances or
Hazardous Wastes from present or past operations except for Permitted Hazardous
Substances, which Permitted Hazardous Substances have not caused at the site or
at any third-party site any condition that has resulted in or could reasonably
be expected to result in the need for Response or (iv) none of the Improvements
are constructed on land designated by any Governmental Authority having land use
jurisdiction as wetlands.
 Section 4.17 Legal Requirements, Zoning, Utilities, Access.  Except as set
forth on Schedule 4.17 attached hereto or, with respect to any Property, would
not reasonably be expected to have a Property Material Adverse Effect, the use
and operation of each Property constitutes a legal use under applicable zoning
regulations (as the same may be modified by special use permits or the granting
of variances) and complies in all material respects with all Legal Requirements,
and does not violate in any material respect any material approvals, material
restrictions of record or any material agreement affecting any Property (or any
portion thereof). The Borrower and its Subsidiaries possess all certificates of
public convenience, authorizations, permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights and copyrights
(collectively “Permits”) required by Governmental Authority to own and operate
the Properties, except for those Permits if not obtained would not cause a
Material Adverse Change. The Borrower and its Subsidiaries own and operate their
business in compliance with all applicable material Legal Requirements, except,
with respect to any Property, as would not reasonably be expected to result in a
Property Material Adverse Effect.  Except as would not reasonably be expected to
result in a Property Material Adverse Effect, to the extent necessary for the
full utilization of each Property in accordance with its current use, telephone
services, gas, steam, electric power, storm sewers, sanitary sewers and water
facilities and all other utility services are available to each Property, are
adequate to serve each such Property, exist at the boundaries of the Land and
are not subject to any conditions, other than normal charges to the utility
supplier, which would limit the use of such utilities. Except as would not
reasonably be expected to result in a Property Material Adverse Effect, all
streets and easements necessary for the occupancy and operation of each Property
are available to the boundaries of the Land.
 Section 4.18 Existing Indebtedness.  Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $500,000.  No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).
 Section 4.19 Title; Encumbrances.   As of the Closing Date, neither Borrower,
Parent nor any of their Subsidiaries own, directly or indirectly, any Land or
Improvements other than the Existing Properties as set forth on Schedule 1.01(b)
and any interest in a Joint Venture as set forth on Schedule 4.01(b). With
respect to the Existing Properties, except as would not reasonably be expected
to have a Property Material Adverse Effect, the Borrower or any Subsidiary, as
the case may be, has (i) good and marketable fee simple title to the Property
(other than for Property subject to a ground lease, as to which it has a valid
leasehold interest) and (ii) good and marketable title to the Personal Property
(other than Personal Property for any Property for which the Property Owner has
a valid leasehold interest), in each case, free and clear of all Liens (other
than Permitted Encumbrances), and there exists no Liens or other charges against
such Property or leasehold interest or any of the real or personal, tangible or
intangible, Property of the Borrower or any Subsidiary (including without
limitation statutory and other Liens of mechanics, workers, contractors,
subcontractors, suppliers, taxing authorities and others), except (A) Permitted
Encumbrances and (B) the Personal Property (plus any replacements thereof) owned
by the lessee for such Existing Property.
 Section 4.20 Leasing Arrangements.  As of the Closing Date, the only material
leases for which either the Borrower or a Subsidiary is a lessee are set forth
on Schedule 1.01(c).  The Property Owner for a Property subject to a Qualified
Ground Lease is the lessee under such Qualified Ground Lease and no consent is
necessary to such Person being the lessee under such Qualified Ground Lease
which has not already been obtained.  The Qualified Ground Leases are in full
force and effect and no defaults exist thereunder.  As of the Closing Date, each
ground lease or ground sublease listed on Schedule 1.01(c) meets the
qualifications of a “Qualified Ground Lease” under the definition thereof.  The
SHLD Master Lease is in full force and effect and no notice of default or event
of default has been delivered by Borrower or any of its Affiliates thereunder.
 Section 4.21 Unencumbered Properties.  As of the date hereof, there is no
Property owned by the Borrower or any of its Subsidiaries that is not subject to
the Liens of the Existing Property Loan Agreement (including with respect to
“Seritage Joint Ventures” (as defined in the Existing Property Loan Agreement)
subject to a pledge of their interests under the Existing Property Loan
Agreement) or is otherwise owned by a Subsidiary of Borrower whose equity is
pledged pursuant to Section 5.09 of this Agreement.
 Section 4.22 OFAC.  None of the Borrower, the Guarantor, nor any of their
respective Subsidiaries or, to their knowledge, any director, officer, employee,
agent or Affiliate thereof, is, or is controlled or 50% or greater owned by
Persons that are (A) currently the subject of any sanctions administered or
enforced by the United States government (including, without limitation, OFAC)
(“Sanctions”) or (B) located, organized or resident in a country or territory
that is itself the subject of Sanctions; and the Borrower will not directly, or
to its knowledge, indirectly, use the proceeds of the Advances or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently the subject of any Sanctions to the extent in
violation of Sanctions, or in any manner that will result in a violation of
Sanctions or any Anti‑Corruption Laws applicable to any party hereto.  In
addition, the Borrower hereby agrees to provide to the Lenders any additional
information that a Lender deems reasonably necessary from time to time in order
to ensure compliance with all applicable Sanctions and Anti‑Corruption Laws.
ARTICLE V

AFFIRMATIVE COVENANTS
So long as any Obligation shall remain outstanding or any Lender shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Parent and the
Borrower agree to comply with the following covenants.
 Section 5.01 Compliance with Laws, Etc.  The Borrower will comply, and cause
each of its Subsidiaries and the Parent to comply, in all material respects with
all Legal Requirements.
 Section 5.02 Preservation of Existence, Separateness, Etc.
(a)      The Borrower will (i) preserve and maintain, and cause each of its
Subsidiaries and the Parent to preserve and maintain, its partnership, limited
liability company, corporate or trust (as applicable) existence, rights,
franchises and privileges in the jurisdiction of its formation, and (ii) qualify
and remain qualified, and cause each such Subsidiary and the Parent to qualify
and remain qualified, as a foreign partnership, limited liability company,
corporation or trust, as applicable, in each jurisdiction in which qualification
is necessary or desirable in view of its business and operations or the
ownership of its properties, and, in each case, where failure to qualify or
preserve and maintain its rights and franchises could reasonably be expected to
cause a Material Adverse Change.
(b)      (i) The Parent Common Stock shall at all times be duly listed on the
New York Stock Exchange, Inc. or another nationally recognized stock exchange
and (ii) the Parent shall timely file all reports required to be filed by it
with the New York Stock Exchange, Inc. and the Securities and Exchange
Commission or such other nationally recognized stock exchange, as applicable.
(c)      The Borrower shall cause each of the borrowers under the Existing Loan
Agreement to be a “Single-Purpose Entity,” as defined in the Existing Loan
Agreement.
Section 5.03      Payment of Taxes, Etc.  The Borrower and the Parent will file
all federal and state income Tax returns and other material Tax returns and
reports that are required to be filed and pay or discharge, and cause each of
their Subsidiaries to pay or discharge, in each case, (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or Property that are material in amount, prior to the date on which penalties
attach thereto and (b) all lawful claims that are material in amount which, if
unpaid, might by Legal Requirement become a Lien upon its property (other than
(i) any Taxes the amount or validity of which is being contested in good faith
and by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP, (ii) such charge or claim which does not
constitute and is not secured by any choate Lien on any portion of any Property
and no portion of any Property is in jeopardy of being sold, forfeited or lost
during or as a result of such contest, (iii) such charge or claim which would
not subject either the Administrative Agent or any Lender to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non-payment of
such charge or claim and (iv) where the failure to do so could not reasonably be
expected to have a Material Adverse Change).
 Section 5.04 Visitation Rights;  Lender Meeting.  At any reasonable time and
from time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its Subsidiaries’ or the Parent’s
operations, upon reasonable notice and during normal business hours, the
Borrower will, and will cause its Subsidiaries and the Parent to, permit the
Administrative Agent or any of its agents or representatives thereof (at the
Parent’s or the Borrower’s expense) and any Lender or any of its agents or
representatives thereof (at such Lender’s expense), to examine and make copies
of and abstracts from the records and books of account of, and visit and inspect
at its reasonable discretion the properties of, the Borrower and any such
Subsidiary and the Parent, to discuss the affairs, finances and accounts of the
Borrower and any such Subsidiary and the Parent with any of their respective
officers or directors.  Without in any way limiting the foregoing, the Borrower
will, upon the request of the Administrative Agent, participate in a meeting
with the Administrative Agent and the Lenders once during each calendar year to
be held at a location as may be agreed to by the Borrower and the Administrative
Agent at such time as may be agreed to by the Borrower and the Administrative
Agent;  provided that, without limitation of the provisions of Section 11.04,
the Borrower shall not be obligated to reimburse the Lenders for such Persons’
travel expenses in connection with such meeting.
 Section 5.05 Reporting Requirements.  The Borrower will furnish to the
Administrative Agent and the Lenders the following reports:
(a)      Quarterly Financials.  As soon as available and in any event not later
than 45 days after the end of each Fiscal Quarter of the Parent (excluding when
such Fiscal Quarter ends on the same day as the end of a Fiscal Year of the
Parent), quarterly unaudited financial statements, income statement and
statement of cash flows prepared for such Fiscal Quarter with respect to Parent,
including a balance sheet of the Parent as of the end of such Fiscal Quarter,
together with related statements of operations and equityholders’ capital for
such Fiscal Quarter and for the portion of the Fiscal Year ending with such
Fiscal Quarter, setting forth in comparative form the corresponding figures for
the same period for the preceding Fiscal Year (to the extent prior year
financial statements for the applicable period exist), all duly certified with
respect to such statements (subject to year‑end audit adjustments) by a
Responsible Officer of the Parent as having been prepared in accordance with
GAAP, together with a Compliance Certificate duly executed by a Responsible
Officer of the Parent.
(b)      Annual Financials.  As soon as available and in any event not later
than 90 days after the end of each Fiscal Year of the Parent, annual financial
statements of the Parent, including a balance sheet, together with related
statements of operations and equityholders’ capital and cash flow for such
Fiscal Year, audited by a “Big Four” accounting firm or other independent public
accounting firm reasonably acceptable to the Administrative Agent whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP applied on a consistent basis and shall not be qualified as
to the scope of the audit, and including, if requested by the Administrative
Agent, any management letters delivered by such accountants to the Parent in
connection with such audit, together with a Compliance Certificate duly executed
by a Responsible Officer of the Parent.
(c)      Supplemental Reports.  As soon as available and in any event not later
than five days after delivery of any report or notice delivered pursuant
Sections 5.11 through 5.14 of the Existing Property Loan Agreement, a copy of
such report or notice.
(d)      Securities Law Filings.  Promptly and in any event within 10 Business
Days after the sending or filing thereof, copies of all proxy material, reports
and other information which the Borrower, the Parent or any of their respective
Subsidiaries sends to or files with the United States Securities and Exchange
Commission or sends to all shareholders of the Parent or partners of the
Borrower.
(e)      Defaults.  As soon as possible and in any event within five Business
Days after the occurrence of each Default known to a Responsible Officer of the
Borrower, the Parent or any of their respective Subsidiaries, a statement of an
authorized financial officer or Responsible Officer of the Borrower setting
forth the details of such Default and the actions which the Borrower has taken
and proposes to take with respect thereto.
(f)      Cash Flow Sweep Trigger Event. As soon as possible and in any event
within three (3) Business Days of the occurrence of a Cash Flow Sweep Trigger
Event, a notice with respect to such Cash Flow Sweep Trigger Event and the
details with respect to the occurrence of such Cash Flow Sweep Trigger Event.
(g)      ERISA Notices.  As soon as possible and in any event (i) (x) within 30
days after the Parent, the Borrower or any of a Controlled Group knows that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred and (y) within 10 days after the Parent,
the Borrower or any of a Controlled Group knows that any other Termination Event
with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent, the Borrower or such member of such Controlled Group proposes
to take with respect thereto; (ii) within 10 days after receipt thereof by the
Parent, the Borrower or any of a Controlled Group from the PBGC, copies of each
notice received by the Parent, the Borrower or any such member of such
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iii) within 10 days after receipt
thereof by the Parent, the Borrower or any member of a Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Parent, the
Borrower or any member of such Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA.
(h)      Environmental Notices.  Promptly upon receipt thereof by the Parent,
the Borrower or any of their Subsidiaries, a copy of any form of notice, summons
or citation received from the United States Environmental Protection Agency, or
any other Governmental Authority concerning (i) violations or alleged violations
of Environmental Laws, which seeks to impose liability therefor, (ii) any action
or omission on the part of the Parent or Borrower or any of their present or
former Subsidiaries in connection with Hazardous Waste or Hazardous Substances,
(iii) any notice of potential responsibility under CERCLA, or (iv) concerning
the filing of a Lien upon, against or in connection with the Parent, Borrower,
their present or former Subsidiaries, or any of their leased or owned Property,
wherever located; in the case of clauses (i) and (ii), which, based upon
information reasonably available to the Borrower, could reasonably be expected
to cause a Material Adverse Change or an Environmental Claim in excess of
$5,000,000.
(i)      Other Governmental Notices or Actions.  Promptly and in any event
within five Business Days after receipt thereof by the Borrower, the Parent or
any of their respective Subsidiaries, (i) a copy of any notice, summons,
citation, or proceeding seeking to adversely modify in any material respect,
revoke, or suspend any license, permit, or other authorization from any
Governmental Authority, which action could reasonably be expected to cause a
Material Adverse Change, and (ii) any revocation or involuntary termination of
any license, permit or other authorization from any Governmental Authority,
which revocation or termination could reasonably be expected to cause a Material
Adverse Change.
(j)      Other Notices.
(i)  Promptly, a copy of any notice of default or any other material notice
(including without limitation property condition reviews) received by the
Borrower or any Subsidiary from any property manager, or any ground lessor under
a Qualified Ground Lease, and
(ii)  Promptly following any merger or dissolution of any Subsidiary of the
Borrower which is permitted hereunder or event which would make any of the
representations in Sections 4.01 through 4.04 untrue, notice thereof.
(k)      Material Litigation.  As soon as possible and in any event within five
Business Days of any of the Borrower, the Parent or any of their respective
Subsidiaries having knowledge thereof, notice of any litigation, claim or any
other event which could reasonably be expected to cause a Material Adverse
Change.
(l)      Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.
Documents required to be delivered (A) pursuant to Section 5.05(d) shall be
deemed to have been furnished on the date on which the Administrative Agent
receives notice that the Borrower or Parent has filed such document with the SEC
and is available on the EDGAR website on the Internet at www.sec.gov or any
successor government website that is freely and readily available to the
Administrative Agent and the Lenders without charge and (B) pursuant to Sections
5.05(a) through (d) (to the extent any such documents are included in materials
not otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or Parent posts such documents, or provides a link thereto on its
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s or Parent’s behalf on an Internet or Intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by electronic
mail) the Administrative Agent of the posting of any such documents and, upon
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.
 Section 5.06 Maintenance of Property.  The Borrower will, and will cause each
of its Subsidiaries to, (a) maintain their owned, leased, or operated Property
in a manner substantially consistent with Properties and related property of the
same quality and character and shall keep or cause to be kept every part thereof
and its other properties in good condition and repair, reasonable wear and tear
excepted, and make all reasonably necessary repairs, renewals or replacements
thereto as may be reasonably necessary to conduct the business of the Borrower
and its Subsidiaries, (b) not knowingly or willfully permit the commission of
waste or other injury, or the occurrence of pollution, contamination or any
other condition in, on or about any Property, and (c) substantially maintain and
repair each Property as required by any management agreement or ground lease for
such Property, in each case under this Section 5.06 where the failure to do so
could not reasonably be expected to have a Material Adverse Change.
 Section 5.07 Insurance.  The Borrower will maintain and/or remain the
beneficiary under, and cause each of its Subsidiaries to maintain and/or remain
the beneficiary under, insurance coverage with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Parent, the
Borrower and their respective Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons and, with
respect to the Properties, as required by the Existing Property Loan Agreement.
 Section 5.08 Use of Proceeds.  The proceeds of the Advances have been, and will
be used by the Borrower for the purposes set forth in Section 4.09(a) and in
compliance with all applicable Sanctions and Anti‑Corruption Laws.
 Section 5.09 New Guarantors.  The Borrower will promptly notify the
Administrative Agent of the creation of any Subsidiary or the making of a Joint
Venture Investment and will provide any financial and other information with
respect to such Person as the Administrative Agent may reasonably request.  In
the event, after the date hereof, the Parent or the Borrower form or acquire any
Subsidiary (other than an Excluded Subsidiary), the Borrower shall notify the
Administrative Agent of the same, and if Administrative Agent (after
consultation with the Borrower) determines that such Person can be designated as
a Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower.  Within sixty (60) days after the Borrower’s receipt of such
notice from the Administrative Agent, the Borrower shall cause such Person to
deliver to the Administrative Agent (i) either (a) an original Guaranty executed
by such Person or (b) an Accession Agreement executed by such Person, (ii) a
pledge agreement (under which the equity interests in such Subsidiary is pledged
to the Administrative Agent as security for the Obligations) in form and
substance reasonably acceptable to the Administrative Agent executed by the
holder of such Person’s equity interests and consented to by such Person and
(iii) such other information or documents with respect to such Person as the
Administrative Agent may reasonably request, including, without limitation,
security documentation necessary to create and perfect a security interest in
such Person’s equity interests.
ARTICLE VI

NEGATIVE COVENANTS
So long as any Obligations are outstanding (other than contingent
indemnification or reimbursement obligations for which no claim has been made),
the Borrower agrees, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), to comply with the
following covenants.
 Section 6.01 Liens, Etc.  The Borrower will not create, assume, incur or suffer
to exist, or permit any of its Subsidiaries to create, assume, incur, or suffer
to exist, any Lien (i) in respect of the stock, stock equivalents, equity
investments or other ownership interests of, or any other property owned by,
Parent, Borrower and each of its Subsidiaries or (iii) on any Property (whether
now owned or hereafter acquired), or assign any right to receive income, except
that the Borrower and its Subsidiaries may create, incur, assume or suffer to
exist Liens:
(a)      securing the Obligations;
(b)      securing obligations pursuant to the Existing Loan Agreement;
(c)      for taxes, assessments or governmental charges or levies on the
Property to the extent not required to be paid pursuant to Section 5.03;
(d)      imposed by law (such as landlords’, carriers’, warehousemen’s and
mechanics’ liens or otherwise arising from litigation) (a)(i) which are not more
than 60 days past due or (ii) which are being contested in good faith and by
appropriate proceedings and such contest does not, and could not reasonably be
expected to, result in a Material Adverse Change, (b) with respect to which
reserves in conformity with GAAP have been provided, (c) which have not resulted
in any Property being in jeopardy of being sold, forfeited or lost during or as
a result of such contest and (d) neither the Administrative Agent nor any Lender
could become subject to any civil fine or penalty or criminal fine or penalty,
in each case as a result of non‑payment of such charge or claim;
(e)      on leased personal property to secure solely the lease obligations
associated with such property; and
(f)      securing Indebtedness incurred pursuant to Sections 6.02(a) and
6.02(e).
 Section 6.02 Indebtedness.  The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:
(a)      Indebtedness incurred under the Existing Loan Agreement or any
refinancing in respect thereof;
(b)      Indebtedness of the Borrower to a Subsidiary of the Borrower or of a
Subsidiary of the Borrower to the Borrower or another Subsidiary, provided any
such Indebtedness owed by the Borrower is subordinated to the Obligations in a
manner reasonably acceptable to the Administrative Agent;
(c)      Capital Leases for personal property not to exceed in the aggregate
$5,000,000 at any time outstanding; provided, however, that for purposes of this
clause (c), no Qualified Ground Lease shall comprise a Capital Lease;
(d)      Indebtedness outstanding on the Closing Date and listed on Schedule
4.18;
(e)      (I) Secured Non-Recourse Indebtedness of any Subsidiary or Joint
Venture formed or acquired after the Closing Date incurred or assumed to finance
the acquisition, construction, development or refurbishment of one or more
Future Properties or Existing Carve-Out Properties acquired by such Subsidiary
or Joint Venture in compliance with Section 6.07, so long as, after giving pro
forma effect to the incurrence of such Indebtedness, (i) the Parent shall be in
compliance with the financial covenant set forth in Section 7.02, (ii) the LTV
of such Subsidiary or Joint Venture for such Secured Non-Recourse Indebtedness
to be incurred or assumed does not exceed 75% and (iii) the DSCR of such
Subsidiary or Joint Venture for such Secured Non-Recourse Indebtedness to be
incurred or assumed does not exceed 1.10x and (II) Secured Recourse Indebtedness
of any Subsidiary or Joint Venture formed or acquired after the Closing Date, so
long as, after giving pro forma effect to the incurrence of such Indebtedness,
(i) the Parent shall be in compliance with the financial covenant set forth in
Section 7.02 and (ii) the LTV of such Subsidiary or Joint Venture for such
Secured Recourse Indebtedness to be incurred or assumed does not exceed 75%.
(f)      guarantees by the Borrower or the Parent of (I) Non-Recourse Carve-Out
Obligations; provided that such guarantees shall be limited to the Non-Recourse
Carve-Out Obligations and (II) Secured Recourse Indebtedness permitted under
Section 6.02(e)(I); and
(g)      Indebtedness under any Interest Rate Agreement not entered into for
speculative purposes.
 Section 6.03 Agreements Restricting Distributions From Subsidiaries.  The
Borrower will not, nor will it permit any of its Subsidiaries to, enter into any
agreement (other than (i) a Credit Document, (ii) the Existing Loan Agreement
and (iii) any Secured Recourse Indebtedness or Secured Non-Recourse Indebtedness
permitted under Section 6.02(e)) which limits distributions to or any advance by
any of the Borrower’s Subsidiaries to the Borrower.
 Section 6.04 Restricted Payments.  Neither the Parent, the Borrower, nor any of
their respective Subsidiaries, will make any Restricted Payment, except that:
(a)      provided no Default has occurred and is continuing or would result
therefrom, the Parent may make cash payments to its shareholders with respect to
the Parent Capital Stock (including in connection with the repurchase of Stock
or Stock Equivalents);
(b)      provided no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent;
(c)      a Subsidiary of the Borrower may make a Restricted Payment to the
Borrower;
(d)      the limited partners of the Borrower shall be entitled to exchange
limited partnership interests in the Borrower for the Parent’s stock or redeem
such interests for cash, as provided in the Borrower’s limited partnership
agreement;
(e)      the Borrower shall be entitled to issue limited partnership interests
in the Borrower in exchange for Future Properties or ownership interests in
Subsidiaries which own or acquire a Future Property to the extent such
Investment is permitted pursuant to the provisions of Section 6.07;
(f)      provided no Default has occurred and is continuing or would result
therefrom, the Parent may repurchase Parent Capital Stock;
(g)      the Borrower shall be permitted to declare and make Restricted Payments
on or in respect of its Stock in an amount which the Parent believes in good
faith necessary to (i) maintain the Parent’s status as a REIT under the Code,
(ii) enable the Parent to avoid the payment of any Tax that could be avoided by
reason of a distribution or other action by the Parent, or (iii) enable the
Parent to pay any U.S. federal income or excise Tax; and
(h)      the Parent shall be permitted to make Restricted Payments with any
amounts received by it from the Borrower pursuant to Section 6.04(g).
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, Parent and
Borrower shall (i) only be permitted to make the Restricted Payments permitted
under Section 6.04(g) or Section 6.04(h) and (ii) not make any other Restricted
Payment.  If a Default or Event of Default specified in Section 8.1(a) or
Section 8.1(f) of this Agreement shall have occurred and be continuing, or if as
a result of the occurrence of any other Event of Default the Obligations have
been accelerated pursuant to Section 8.2 of this Agreement, the Parent shall
not, and shall not permit any of its Subsidiaries to, make any Restricted
Payments to any Person whatsoever other than to the Borrower or any of its
Subsidiaries.
 Section 6.05 Fundamental Changes; Asset Dispositions.  Neither the Parent, the
Borrower, nor any of their respective Subsidiaries will, (a) merge or
consolidate with or into any other Person, unless (i) a Subsidiary is merged
into the Borrower or another Subsidiary and the Borrower or such other
Subsidiary, as the case may be, is the surviving Person or a Subsidiary is
merged into any Subsidiary, and (ii) immediately after giving effect to any such
proposed transaction no Default would exist; (b) sell, transfer, or otherwise
dispose of all or any of such Person’s material property, except for a sale,
disposition or replacement (i) of personal property in the ordinary course of
business, or (ii) (A) of Existing Properties or capital stock, membership
interests or limited partnership interests of any Subsidiary or Joint Venture,
in each case, as permitted under the Existing Loan Agreement, including without
limitation any such sale or disposition to a newly formed Subsidiary or a Joint
Venture (any such Existing Properties so sold or disposed of to a newly formed
Subsidiary or a Joint Venture being referred to herein as “Existing Carve-Out
Properties”) or (B) of Properties as permitted under any Secured Non-Recourse
Indebtedness; (c) sell or otherwise dispose of any material shares of capital
stock, membership interests or partnership interests of any Subsidiary, except
as permitted under clause (b)(ii)(A) above; (d) except for sales of ownership
interests not prohibited by this Agreement and the issuance of limited
partnership interests in the Borrower in exchange for ownership interests in
Subsidiaries to the extent permitted pursuant to the provisions of Section 6.04,
materially alter the corporate, capital or legal structure of any such Person;
(e) liquidate, wind‑up or dissolve itself (or suffer any liquidation or
dissolution); provided that nothing herein shall prohibit the Borrower from
dissolving any Subsidiary which has no assets on the date of dissolution or (f)
materially alter the character of their respective businesses from that
conducted as of the date of this Agreement; in each case provided that the
Parent shall be permitted to issue (i) common stock and (ii) preferred stock in
the Parent which is not deemed Indebtedness under this Agreement and the
Borrower is permitted to issue limited partnership interests in accordance with
the partnership agreement governing the Borrower.
 Section 6.06 Subsidiary Ownership.  Neither the Parent nor the Borrower shall,
nor shall permit any of their respective Subsidiaries to, own directly or
indirectly such a percentage of the beneficial ownership interest in any
Subsidiary as would be reasonably expected to result in an Event of Default
under Section 8.01(j) of this Agreement.
 Section 6.07 Investments, Loans, Future Properties.  Neither the Parent nor the
Borrower shall, nor shall they permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Property or other real estate,
make or permit to exist any loans, advances or capital contributions to, or make
any Investments in (including without limitation, loans and advances to, and
other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, stock or other securities, partnership interests,
member interests or other interests in any Person, except the following
(provided that after giving effect thereto there shall exist no Default):
(a)      Liquid Investments;
(b)      trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and other assets owned in the ordinary
course of owning the Properties and operating the business of the Borrower and
its Subsidiaries;
(c)      a Future Property or Existing Carve-out Property (or a Person that owns
a Future Property or Existing Carve-Out Property) or make a Joint Venture
Investment in connection therewith; provided that such Investments in Future
Properties (or a Person that owns any Future Properties) and Joint Venture
Investments in connection therewith (other than in connection with Existing
Carve-Out Properties) shall not exceed in the aggregate 30% of the Consolidated
Total Book Value;
(d)      Investments in Subsidiaries, including Investments that are used by
such Subsidiaries to make Investments permitted under this Section 6.07;
(e)      Capital Expenditures in Properties; and
(f)      any other Investments not covered by the preceding paragraphs of this
Section 6.07 and not otherwise prohibited by this Agreement, provided that the
aggregate amount of all Investments made pursuant to this clause (f) shall not
exceed 0.5% of Consolidated Total Book Value.
Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, or (c) cause the aggregate amount of all Investments for (i) all Future
Properties located outside the United States and (ii) all Investments made
pursuant to Section 6.07(d) which are located outside the United States which
has at least 50% of its assets located outside the United States to exceed 10%
of the Consolidated Total Book Value.
 Section 6.08 Affiliate Transactions.  Except as otherwise approved by a
majority of the Board of Directors of the Parent including a majority of the
independent directors, the Borrower will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly (a) any transfer, sale, lease,
assignment or other disposal of any assets to any Affiliate of the Borrower
which is not a Subsidiary or a Joint Venture or any purchase or acquisition of
assets from any such Affiliate; or (b) any arrangement or other transaction
directly or indirectly with or for the benefit of any such Affiliate (including
without limitation, guaranties and assumptions of obligations of an Affiliate),
other than in the ordinary course of business and at market rates.
 Section 6.09 Sale and Leaseback.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person, whereby
in contemporaneous transactions the Borrower or such Subsidiary sells
essentially all of its right, title and interest in a material asset and the
Borrower or such Subsidiary acquires or leases back the right to use such
property, provided, however, that the Borrower may, or the Borrower may permit
its Subsidiaries to, enter into or modify leases or related agreements among the
Borrower, the Parent and any Subsidiary to the extent that such terms are
necessary for the Borrower to comply with requirements applicable to REITs under
the Code, including the requirement that the leases be respected as “true
leases” under the Code; provided that such new or modified leases or related
agreements are on terms that, taken as a whole, are not materially less
favorable to the Borrower or the relevant Subsidiary than those that might
reasonably have been obtained at such time from a Person that is not an
Affiliate.
 Section 6.10 Sale or Discount of Receivables.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.
 Section 6.11 Restriction on Negative Pledges.  The Borrower will not, and will
not permit any of its Subsidiaries to enter into or suffer to exist any
agreement (other than this Agreement and the Credit Documents and other than any
Secured Recourse Indebtedness or Secured Non-Recourse Indebtedness permitted
under Section 6.02(e))) prohibiting the creation or assumption of any Lien upon
a Future Property.
 Section 6.12 Material Documents.  The Borrower will not, nor will it permit any
of its Subsidiaries to enter into any termination, modification or amendment of
any of the following documents without the prior written consent of the
Administrative Agent:
(a)      Qualified Ground Lease;
(b)      the SHLD Master Lease; and
(c)      any other material agreement;
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, (x) such terminations, modifications or amendments of a
Qualified Ground Lease or any other material agreement shall be permitted so
long as they could not reasonably be expected to (i) cause a Material Adverse
Change, or (ii) impair or otherwise adversely affect in any material respect the
interests or rights of the Administrative Agent or any Lender, in each case
after taking into account the effect of any agreements that supplement or serve
to replace, in whole or in part, such Qualified Ground Leases or other material
agreements and (y) the consent of the Administrative Agent shall not be required
for modifications of the SHLD Master Lease affecting recapture and other rights
with respect to individual Properties only.  Any termination, modification or
amendment prohibited under this Section 6.12 shall, to the extent permitted by
applicable law, be void and of no force and effect.
 Section 6.13 OFAC.  Knowingly engage in any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is the subject of Sanctions, to the extent in violation of
Sanctions.
ARTICLE VII

FINANCIAL COVENANTS
So long as any Obligations are outstanding, or any Lender shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply and cause the Parent to comply with the following covenants.
 Section 7.01 Maintenance of Net Worth.  The Parent shall at all times maintain
a Net Worth of not less than the Minimum Net Worth.
 Section 7.02 Limitations on Total Liabilities.  The Parent’s Leverage Ratio
shall not at any time exceed 60%.
ARTICLE VIII

EVENTS OF DEFAULT;  REMEDIES
 Section 8.01 Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” hereunder:
(a)      Principal Payment.  The Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable as set forth in this Agreement;
(b)      Interest or Other Obligation Payment.  The Borrower shall fail to pay
any interest or any fee or other amount required to be paid hereunder or under
any other Credit Document when the same becomes due and payable as set forth in
this Agreement, provided however that the Borrower will have a grace period of
five days after the payments covered by this Section 8.01(b) becomes due and
payable for the first two defaults under this Section 8.01(b) in every calendar
year;
(c)      Representation and Warranties.  Any representation or warranty made or
deemed to be made (i) by the Borrower (or any of its officers) in this Agreement
or in any other Credit Document, or (ii) by the Parent or any Subsidiary in any
Credit Document, shall prove to have been incorrect in any material respect when
made or deemed to be made; provided that as to any such breach of any
representation or warranty which was unintentionally made to Lender if such
representation or warranty can either be made true and correct in all material
respects or may otherwise be cured, Borrower shall have a period of five
Business Days in the event such cure can be effectuated by the payment of money,
or otherwise thirty days, after Borrower receives written notice thereof, to
undertake and complete any required action to make such representation or
warranty either true and correct in all material respects or otherwise to cure
the same;
(d)      Covenant Breaches.  (i) The Borrower shall fail to perform or observe
any covenant contained in Sections 5.02(a)(i), (b) (i) or (c), 5.08, Article VI
or Article VII of this Agreement or the Borrower shall fail to perform or
observe, or shall fail to cause any Subsidiary to perform or observe any
covenant in any Credit Document beyond any notice and/or cure period for such
default expressly provided in such Credit Document or (ii) the Borrower, the
Parent or any Subsidiary shall fail to perform or observe any term or covenant
set forth in any Credit Document which is not covered by clause (i) above or any
other provision of this Section 8.01, in each case if such failure shall remain
unremedied for 30 days after the earlier of the date written notice of such
default shall have been given to the Borrower, the Parent or such Subsidiary by
the Administrative Agent or any Lender or the date a Responsible Officer of the
Borrower or any Subsidiary has actual knowledge of such default, unless such
default in this clause (ii) cannot be cured in such 30 day period and the
Borrower is diligently proceeding to cure, or caused to be cured, such default,
in which event the cure period shall be extended to 90 days;
(e)      Cross‑Defaults.  An “Event of Default” or a “Mezzanine Loan Event of
Default” (in each case as defined in the Existing Property Loan Agreement) shall
have occurred and be continuing.
(f)      Insolvency.  The Borrower, the Parent, any Guarantor, or any of their
respective Subsidiaries shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Borrower, the Parent, any Guarantor, or
any of their respective Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against the
Borrower, the Parent, any Guarantor, or any of their respective Subsidiaries,
either such proceeding shall remain undismissed for a period of 60 days or any
of the actions sought in such proceeding shall occur; or the Borrower, the
Parent, any Guarantor, or any of their respective Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
paragraph (f);
(g)      Judgments.  Any judgment or order for the payment of money in excess of
$75,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or order that a reputable insurer has acknowledged being payable
under any valid and enforceable insurance policy) shall be rendered against the
Borrower, the Parent or any of their respective Subsidiaries which, within 60
days from the date such final judgment is entered, shall not have been
discharged or execution thereof stayed pending appeal;
(h)      ERISA.  (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Parent or the Borrower in good faith and
by appropriate proceedings, (iv)  any Plan shall terminate for purposes of Title
IV of ERISA, (v)  the Parent, the Borrower or any member of a Controlled Group
shall incur any liability in connection with a withdrawal from a Multiemployer
Plan or the insolvency (within the meaning of Section 4245 of ERISA) of a
Multiemployer Plan, unless such liability is being contested by the Parent or
the Borrower in good faith and by appropriate proceedings, or (vi) any other
event or condition shall occur or exist, with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could subject the Borrower, the
Parent or any Subsidiary of Borrower or the Parent to any tax, penalty or other
liabilities in the aggregate exceeding $75,000,000 at the time of such event or
upon occurrence of such condition;
(i)      Guaranty.  Any Guaranty shall for any reason cease to be valid and
binding on any Guarantor or any Guarantor shall so state in writing;
(j)      Parent’s REIT Status.  There shall be a determination from the
applicable Governmental Authority from which no appeal can be taken that the
Parent’s tax status as a REIT has been lost;
(k)      Parent Common Stock.  The Parent at any time hereafter fails to cause
the Parent Common Stock to be duly listed on the New York Stock Exchange, Inc.
or another nationally recognized stock exchange; or
(l)      Changes in Ownership and Control.  Any of the following occur without
the written consent of the Required Lenders:  (A) the Parent (i) amends the
Borrower’s partnership agreement in any material and adverse respect (which
shall not include any customary amendments to reflect transactions permitted by
this Agreement so long as such amendments are not otherwise adverse to the
Administrative Agent or any of the Lenders), (ii) admits a new general partner
to the Borrower, (iii) own less than 50.1% of the partnership interests in and
beneficial ownership of the Borrower, or (iv)  resigns as general partner of the
Borrower, or (B) the failure of individuals who are members of the board of
directors (or similar governing body) of the Parent on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Parent.
 Section 8.02 Optional Acceleration of Maturity.  If any Event of Default (other
than an Event of Default pursuant to paragraph (f) of Section 8.01 with respect
to the Borrower or the Parent) shall have occurred and be continuing, then, and
in any such event,
(a)      the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make an Advance to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower, and
(b)      the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Credit Documents for the ratable benefit of the Lenders by appropriate
proceedings.
 Section 8.03 Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (f) of Section 8.01 with respect to the Borrower or the
Parent shall occur, the obligation of each Lender to make an Advance shall
immediately and automatically be terminated and the principal amount of all
Advances, all interest on all of the Advances and all other amounts payable
under this Agreement shall immediately and automatically become and be due and
payable in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower.
 Section 8.04 [Reserved].
 Section 8.05 Non‑exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
 Section 8.06 Right of Set‑off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
principal under all Advances and any other amount payable hereunder due and
payable pursuant to the provisions of Section 8.02 or the automatic acceleration
of the principal amount of the Advances and all amounts payable under this
Agreement pursuant to Section 8.03, each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement, the
Note held by such Lender, and the other Credit Documents, irrespective of
whether or not such Lender shall have made any demand under this Agreement, such
Note, or such other Credit Documents, and although such obligations may be
unmatured.  Each Lender agrees to promptly notify the Borrower after any such
set‑off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set‑off and application.  The
rights of each Lender under this Section are in addition to any other rights and
remedies (including, without limitation, other rights of set‑off) which such
Lender may have.
ARTICLE IX

[RESERVED]
ARTICLE X

AGENCY PROVISIONS
 Section 10.01 Authorization and Action.  Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes) and the Obligations, the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement, any other Credit Document, or applicable
law.  The functions of the Administrative Agent are administerial in nature and
in no event shall the Administrative Agent have a fiduciary or trustee relation
in respect of any Lender by reason of this Agreement or any other Credit
Document.  Within 5 Business Days of the Administrative Agent or a Lender
receiving actual notice (without any duty to investigate) of a Default, the
Administrative Agent or such Lender, as applicable, will provide written notice
of such Default to the Lenders.
 Section 10.02 Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor ESL Investments, Inc. (“ESL”) nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken (including such Person’s own negligence) by it or them under or in
connection with this Agreement or the other Credit Documents, except for its or
their own gross negligence or willful misconduct.  Without limitation of the
generality of the foregoing, the Administrative Agent:  (a) may treat the payee
of any Note as the holder thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Administrative Agent; (b) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made in or in connection with this Agreement or the other
Credit Documents; (d) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Credit Document on the part of the Parent, the
Borrower or their Subsidiaries or to inspect the property (including the books
and records) of the Borrower or its Subsidiaries; (e) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Credit
Document; and (f) shall incur no liability under or in respect of this Agreement
or any other Credit Document by acting upon any notice, consent, certificate or
other instrument or writing believed by it to be genuine and signed or sent by
the proper party or parties.
 Section 10.03 Administrative Agent and Its Affiliates.  With respect to its
Commitment, an Advance made by it and a Note issued to it, the Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative
Agent.  The term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Administrative Agent in its individual capacity.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower or any of its Subsidiaries, and any Person who may do
business with or own securities of the Borrower or any such Subsidiary, all as
if the Administrative Agent were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 Section 10.04 Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.  Nothing in this Agreement or any other Credit Document shall
require the Administrative Agent or any of its directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its directors, officers,
agents or employees.
 Section 10.05 Indemnification.  The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), according
to their respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent (solely in its
capacity as such) in any way relating to or arising out of this Agreement or any
action taken or omitted by the Administrative Agent under this Agreement or any
other Credit Document (including the Administrative Agent’s own negligence),
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, litigation, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
Pro Rata Share of any out‑of‑pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower.  The term “Administrative Agent”
shall be deemed to include the employees, directors, officers and affiliates
(including ESL) of the Administrative Agent for purposes of this Section 10.05.
 Section 10.06 Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with cause by the Required Lenders upon
receipt of written notice from the Required Lenders to such effect.  Upon
receipt of notice of any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall be acceptable to the Initial Lenders and to the
Borrower (such consent not to be unreasonably withheld or delayed), unless an
Event of Default then exists or an event under Sections 8.01(a) or (f), in which
case the Borrower shall have no such approval right.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and the Borrower, appoint a successor Administrative Agent
acceptable to the Borrower.  Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Credit Documents.  After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Administrative Agent under this Agreement and the other Credit Documents.
 Section 10.07 Designation of Additional Agents.  The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“arrangers” or other designations for purposes hereof, but no such designation
shall have any substantive effect, and no such Lenders or their Affiliates shall
have any additional powers, duties or responsibilities as a result thereof.
ARTICLE XI

MISCELLANEOUS
 Section 11.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document, nor consent to any departure
by the Borrower or any Guarantor therefrom, nor increase in the aggregate
Commitments of the Lenders, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment shall increase the
Commitment of any Lender without the written consent of such Lender, and no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders, do any of the following: (a) increase the aggregate Commitments of the
Lenders in excess of $200,000,000, (b) reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder or under any other
Credit Document or otherwise release the Borrower from any Obligations, (c)
extend the termination date of such Lender’s Commitment beyond the Maturity
Date, (d) change the percentage of the Commitments of the Lenders which shall be
required for the Lenders or any of them to take any action hereunder or under
any other Credit Document, (e) amend this Section 11.01, (f) amend the
definition of “Required Lenders”, (g) release any Guarantor from its obligations
under the Guaranty; (h) modify any provisions requiring payment to be made for
the ratable account of the Lenders, or (i) amend the definition of “Pro Rata
Share”; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document.  In
addition, none of the following decisions shall be made without the written
consent of the Required Lenders:
(a)      any determination to make the Borrowing after the occurrence and during
the continuance of an Event of Default;
(b)      any waiver of or any amendment to the financial covenants contained in
Article VII of this Agreement or any definitions used therein;
(c)      any waiver or modification of the covenants contained in Article V or
Article VI;
(d)      any amendment, supplement or modification to, or waiver of, the
provisions of Section 8.01 of this Agreement;
(e)      any determination to send notice to the Borrower of, or otherwise
declare, an Event of Default pursuant to Section 8.01 of this Agreement;
(f)      any determination to accelerate the Obligations pursuant to Section
8.02 of this Agreement;
(g)      any exercise of remedies under any Credit Document;
(h)      any waiver for more than 45 days of, or any amendment to, the reporting
requirements set forth in Section 5.05 of this Agreement; and
(i)      any other waiver or modification of the Credit Documents unless the
applicable provision of this Agreement expressly permits such waiver or
modification to be made by the Administrative Agent.
Any amendment to this Agreement, including a covenant of the Parent or any of
its Subsidiaries or amendment to a definition, shall require the Borrower’s
written consent.
 Section 11.02 Notices, Etc.  All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or as a pdf attachment to an e-mail address to the respective
addressees specified below, immediately followed by delivery in one of the other
methods provided). Any party hereto may change its address and other contact
information for purposes hereof at any time by sending a written notice to the
other parties to this Agreement in the manner provided for in this Section). A
notice shall be deemed to have been given when delivered or upon refusal to
accept delivery (or in the case of any email delivered after 5:00 pm Eastern
time or on a day that is not a Business Day, the Business Day next following
such date of delivery, provided that there is immediately following delivery as
aforesaid).
If to Administrative Agent or Initial Lenders:
 
c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention:  Edward S. Lampert, CEO
 
and
 
ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention: Harold R. Talisman
Email: harold@eslinvest.com
 
and
 
Empyrean Investments, LLC
c/o Empyrean Capital Partners, LP
10250 Constellation Blvd., Suite 2950
Los Angeles, CA 90067
Attention: General Counsel
Email: mmeekins@empyrean.com
 
with a copy (which shall not constitute notice) to:
 
Cleary Gottlieb Steen & Hamilton
One Liberty Plaza
New York, New York 10006
Attention: Margaret S. Peponis
Email: mpeponis@cgsh.com
 
If to Borrower:
 
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Attention: Matthew Fernand
Executive Vice President & General Counsel
Email: mfernand@seritage.com
 
and
 
Brian Dickman
Executive Vice President & Chief Financial Officer
Email: bdickman@seritage.com
 
with a copy (which shall not constitute notice) to:
 
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: F. William Reindel
Email: F.William.Reindel@friedfrank.com
 
As to each other party (including any Lender following the Closing Date), at
such address and email address designated by such party in a written notice to
the other parties and Administrative Agent.
 
 Section 11.03 No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
provided in this Agreement and the other Credit Documents are cumulative and not
exclusive of any remedies provided by law.
 Section 11.04 Costs and Expenses.  The Borrower agrees to pay on demand (a) all
reasonably out-of-pocket costs and expenses incurred by the Administrative Agent
(or any of its Affiliates) in connection with the preparation, execution,
delivery, due diligence, administration, modification and amendment of this
Agreement, the Notes and the other Credit Documents,  including, without
limitation, legal fees and disbursements, accounting fees, and the costs of any
third-party diligence materials; (b) all out-of-pocket costs and expenses
incurred by the Administrative Agent (or any of its Affiliates) in connection
with (i) monitoring the Borrower’s and the Parent’s ongoing performance of and
compliance with Borrower’s and Parent’s agreements and covenants contained in
this Agreement and the other Credit Documents on its part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements, (ii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Credit Documents and any
other documents or matters relating hereto. In addition, the Borrower agrees to
pay on demand (x) all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent and each Lender (or any of their Affiliates) in
connection with enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting the Borrower, the Parent,
the Guarantors, this Agreement or the other Credit Documents, and (y) all
actual-of-pocket costs and expenses (including attorney’s fees) incurred by the
Administrative Agent and each Lender (or any of their Affiliates) in connection
with the enforcement of any obligations of the Borrower, or a Default by the
Borrower, under the Credit Documents, including any actual or attempted
refinancing, restructuring, settlement or workout and any insolvency or
bankruptcy proceedings (including any applicable transfer taxes).  Without
limiting the foregoing, the Borrower shall pay all costs, expenses and fees of
the Administrative Agent and each Lender resulting from Defaults or reasonably
imminent Defaults or requests by the Borrower and, with respect to requests by
the Borrower or during the continuance of a Default or Event of Default, the
costs of all property inspections and/or appraisals (or any updates to any
existing inspection or appraisal), that the Administrative Agent may be required
to obtain due to a request by Borrower or the occurrence of a Default.
 Section 11.05 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Lender.
 Section 11.06 Lender Assignments and Participations.
(a)        Assignments.  Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, an Advance
owing to it and any Note held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all of such
Lender’s rights and obligations under this Agreement and shall involve a ratable
assignment of such Lender’s Commitment and such Lender’s Advance, (ii) each such
assignment shall be subject to Borrower’s written consent, not to be
unreasonably withheld or delayed (unless an Event of Default then exists or an
event under Section 8.01(a) or (f), in which event the Borrower shall have no
such approval right), (iii)  the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Notes subject to such
assignment, (iv)  the consent of Initial Lenders shall be required, which
consent shall not be unreasonably withheld or delayed, (v) no such assignments
shall be made to the Borrower or its Affiliates or any of their respective
subsidiaries or any natural Person and (vi) the relevant assignee, if it is not
a Lender, shall deliver on or prior to the effective date of such assignment, to
the Administrative Agent (1) if requested by the Administrative Agent, an
administrative questionnaire, in the form provided to such additional lender by
the Administrative Agent and (2) any tax documentation required under Section
2.11.  Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance (A) the assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).  Notwithstanding anything herein to
the contrary, any Lender may assign, as collateral or otherwise, any of its
rights under the Credit Documents, including to any Federal Reserve Bank or
other central bank, and this Section shall not apply to any such assignment.
(b)        Term of Assignments.  By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency of value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the Guarantors or the performance or observance by the Borrower or
the Guarantors of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements and filings under the Exchange Act referred to in Sections
4.06 and 5.05, if applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv)  such assignee will, independently and
without reliance upon the Administrative Agent, such Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v)  such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(c)        The Register.  The Administrative Agent shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitments of, and principal amount of an
Advance owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
(d)        Procedures.  Upon its receipt of an Assignment and Acceptance
executed by a Lender and a purchasing Lender, together with the Note subject to
such assignment (to the extent applicable), the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of the attached Exhibit B, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register, and (iii) give prompt
notice thereof to the Borrower.  Within five Business Days after its receipt of
such notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note (to the extent
applicable), a new Note payable to the order of such purchasing Lender in amount
equal to, respectively, the Commitment and the outstanding Advance assumed by it
pursuant to such Assignment and Acceptance, and if the assigning Lender has
retained any Commitment hereunder, a new Note payable to the order of such
Lender in an amount equal to, respectively, the Commitment and the outstanding
Advance retained by it hereunder.  Such new Note shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the attached Exhibit A.
(e)        Participations.  Each Lender may sell participations to one or more
banks or other entities (excluding natural Persons) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, an Advance owing to it and the Notes held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement and the
holder of the obligations owing under an Advance made by such Lender, (iv)  the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v)  such Lender shall not require the
participant’s consent to any matter under this Agreement, except for change in
the principal amount of any Note in which the participant has an interest,
reductions in fees or interest, or extending the Maturity Date except as
permitted in this Agreement.  The Borrower hereby agrees that participants shall
have the same rights under Sections 2.09 and 2.11 hereof (subject to the
requirements and limitations therein, including the requirements under Sections
2.11(f) and (g)) as the Lender to the extent of their respective participations,
provided that no participant shall be able to collect in excess of amounts
payable to the Lender selling to such participant under such Sections in respect
of the interest sold to such participant or to collect any such amounts from the
Borrower.  Each Lender that sells a participation shall, acting solely for this
purpose as a non‑fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in an Advance or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103‑1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)        Confidentiality.  Each Lender may furnish any information concerning
the Borrower and its Subsidiaries in the possession of such Lender from time to
time to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Lender in
accordance with Section 11.20.  Such Lender shall promptly deliver a signed copy
of any such confidentiality agreement to the Administrative Agent.
 Section 11.07 Indemnification.
(a)        The Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless each Lender and its officers, partners,
members, directors, trustees, advisors, employees, agents, sub-agents,
Affiliates, successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest hereunder and under the other Credit Documents;
provided, however, that (i) no Indemnified Party shall have the right to be
indemnified hereunder to the extent that such Damages have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party, and (ii) this Section 11.07 shall not apply with respect to Taxes other
than Taxes that represent losses or damages arising from any non-Tax claim.
(b)        If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Article XI are unenforceable in whole or in part or are otherwise unavailable to
an Indemnified Party sufficient to hold it harmless, then the Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount the Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Article XI will be in
addition to any liability that Borrower may otherwise have hereunder and under
the other Credit Documents.
(c)        To the extent any Indemnified Party has notice of a claim for which
it intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to the Borrower, provided that failure by the
Administrative Agent or Lender to so notify the Borrower will not relieve the
Borrower of its obligations under this Article XI, except to the extent that the
Borrower suffers actual prejudice as a result of such failure. In connection
with any claim for which indemnification is sought hereunder, the Borrower shall
have the right to defend the applicable Indemnified Party (if requested by the
applicable Indemnified Party, in the name of such Indemnified Party) from such
claim by attorneys and other professionals reasonably approved by the applicable
Indemnified Party.  Upon assumption by the Borrower of any defense pursuant to
the immediately preceding sentence, the Borrower shall have the right to control
such defense, provided that the applicable Indemnified Party shall have the
right to reasonably participate in such defense and Borrower shall not consent
to the terms of any compromise or settlement of any action defended by Borrower
in accordance with the foregoing without the prior consent of the applicable
Indemnified Party, unless such compromise or settlement (i) includes an
unconditional release of the applicable Indemnified Party from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
applicable Indemnified Party.  The applicable Indemnified Party shall have the
right to retain its own counsel if (1) the Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Party in a timely
manner, or (2) the applicable Indemnified Party shall have been advised by
counsel that there are actual or potential material conflicts of interest
between the Borrower and the applicable Indemnified Party, including situations
in which there are one or more legal defenses available to the applicable
Indemnified Party that are different from or additional to those available to
the Borrower. So long as the Borrower is conducting the defense of any action
defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, the Administrative Agent or Lender, as
applicable, and the applicable Indemnified Party shall not compromise or settle
such action defended without the Borrower’s consent, which shall not be
unreasonably withheld or delayed. Upon demand, the Borrower shall pay or, in the
sole discretion of the applicable Indemnified Party, reimburse the applicable
Indemnified Party for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals retained by the applicable Indemnified Party in accordance with
this Section 11.07 in connection with defending any claim subject to
indemnification hereunder.
(d)        Any amounts payable to Lender by reason of the application of this
Article XI shall become immediately due and payable and shall bear interest at
the Interest Rate from the date Damages are sustained by the Indemnified Parties
until paid.
(e)        No Indemnified Party shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
 Section 11.08 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 Section 11.09 Survival of Representations, Indemnifications, etc.  All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties.  All obligations of the Borrower provided for in
Sections 2.09, 2.11(c), 11.04 and 11.07 shall survive any termination of this
Agreement and repayment in full of the Obligations.
 Section 11.10 Severability.  In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
 Section 11.11 Entire Agreement.  This Agreement, the Notes and the other Credit
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.
 Section 11.12 Usury Not Intended.  It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing an Advance of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect.  In furtherance thereof, the Lenders and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
its Notes (or if such Notes shall have been paid in full, refund said excess to
the Borrower).  In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower).  In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower
and the Lenders shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.
 Section 11.13 Governing Law.  ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND
WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5‑1401
OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF
LAWS PROVISIONS) OF THE STATE OF NEW YORK.
 Section 11.14 Consent to Jurisdiction; Service of Process; Jury Trial.
(a)        Exclusive Jurisdiction.  Except as provided in subsection (b), each
of the parties hereto agrees that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established among
them in connection with, this Agreement or any of the other Credit Documents
whether arising in contract, tort, equity, or otherwise, shall be resolved
exclusively by state or federal courts located in the City, county and state of
New York, but the parties hereto acknowledge that any appeals from those courts
may have to be heard by a court located outside of New York.  Each of the
parties hereto waives in all disputes brought pursuant to this subsection (a)
any objection that it may have to the location of the court considering the
dispute.
(b)        Other Jurisdictions.  The Borrower agrees that the Administrative
Agent, any Lender or any indemnitee shall have the right to proceed against the
Borrower or its Property in a court in any location to enable such person to (1)
obtain personal jurisdiction over the Borrower or (2) enforce a judgment or
other court order entered in favor of such Person.  The Borrower agrees that it
will not assert any permissive counterclaims in any proceeding brought by such
Person to enforce a judgment or other court order in favor of such Person.  The
Borrower waives any objection that it may have to the location of the court in
which such Person has commenced a proceeding described in this subsection (a).
(c)        Service of Process.  The Borrower waives personal service of any
process upon it and irrevocably consents to the service of process of any writs,
process or summonses in any suit, action or proceeding by the mailing thereof by
the Administrative Agent or the Lenders by registered or certified mail, postage
prepaid, to the Borrower addressed as provided herein.  Nothing herein shall in
any way be deemed to limit the ability of the Administrative Agent or the
Lenders to serve any such writs, process or summonses in any other manner
permitted by applicable law.  The Borrower irrevocably waives any objection
(including, without limitation, any objection of the laying of venue or based on
the grounds of forum non conveniens) which it may now or hereafter have to the
bringing of any such action or proceeding with respect to this Agreement or any
other instrument, document or agreement executed or delivered in connection
herewith in any jurisdiction set forth above.
(d)        Waiver of Jury Trial.  Each of the parties hereto irrevocably waives
any right to have a jury participate in resolving any dispute, whether sounding
in contract, tort, or otherwise, arising out of, connected with, related to or
incidental to the relationship established among them in connection with this
Agreement or any other instrument, document or agreement executed or delivered
in connection herewith.  Each of the parties hereto agrees and consents that any
such claim, demand, action or cause of action shall be decided by court trial
without a jury and that any party hereto may file an original counterpart or a
copy of this Agreement with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.
(e)        Waiver of Bond.  The Borrower waives the posting of any bond
otherwise required of any party hereto in connection with any judicial process
or proceeding to realize on the collateral, enforce any judgment or other court
order entered in favor of such party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.
 Section 11.15 Knowledge of Borrower.  For purposes of this Agreement,
“knowledge of the Borrower” means the actual knowledge of any of the executive
officers and all other Responsible Officers of the Parent.
 Section 11.16 Lenders Not in Control.  None of the covenants or other
provisions contained in the Credit Documents shall or shall be deemed to, give
the Lenders the rights or power to exercise control over the affairs and/or
management of the Borrower, any of its Subsidiaries, or any Guarantor, the power
of the Lenders being limited to the right to exercise the remedies provided in
the Credit Documents.
 Section 11.17 Headings Descriptive.  The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 Section 11.18 Time is of the Essence.  Time is of the essence under the Credit
Documents.
 Section 11.19 Scope of Indemnities.  The Borrower acknowledges and agrees that
certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Lenders, or any other Person being indemnified.
 Section 11.20 Confidentiality.
(a)        The Administrative Agent and each Lender severally agrees that it
will use its commercially reasonable efforts not to disclose without the prior
written consent of the Parent or the Borrower (other than to an Affiliate or
such Person’s or their Affiliate’s directors, officers, employees, auditors,
regulators or counsel) any Information (as defined below) with respect to the
Parent or the Borrower which is furnished pursuant to this Agreement except that
the Administrative Agent and each Lender may disclose any such Information (i)
which is or becomes generally available to the public other than by a breach of
this Section 11.20, (ii) which is known by or becomes known by such Person other
than in the course of the delivery of Information provided specifically under
this Agreement, (iii) as may be required or appropriate in any report, statement
or testimony submitted to any Governmental Authority, regulatory authority or
self‑regulatory authority (whether in the United States or elsewhere), (iv)  as
may be required or appropriate in response to any summons or subpoena or any
law, order, regulation, ruling or similar legal process applicable to the
Administrative Agent or such Lender, (v)  to any other party hereto, (vi) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (vii)
subject to an agreement containing provisions substantially the same as those of
this Section 11.20, to (A) any prospective participant or assignee in connection
with any contemplated transfer pursuant to Section 11.06 in accordance with the
provisions of Section 11.06(e) or (B) any actual or prospective party to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (viii) on a confidential basis to any rating agency in connection
with rating the Parent or its Subsidiaries or this Agreement, (ix) with the
consent of the Borrower, or (x) to the extent such Information becomes available
to the Administrative Agent, any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Parent or
any of its Subsidiaries (including any information obtained based on a review of
the books and records of the Parent or any of its Subsidiaries) relating to the
Parent or any of its Subsidiaries or any of their respective businesses pursuant
to this Agreement; provided that, in the case of information so received after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)        Notwithstanding anything to the contrary set forth herein or in any
other written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and (ii)
each party (and each of its employees, representatives, or other agents) may
disclose to any and all parties as required, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by the Credit
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulations Section 1.6011‑4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, the confidentiality of a communication
relating to the transactions contemplated by the Credit Documents, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Internal
Revenue Code, is not intended to be affected by the foregoing.
 Section 11.21 USA Patriot Act Notice.  The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, the
Administrative Agent (for itself and/or as Administrative Agent for all Lenders
hereunder) may from time‑to‑time request, and the Borrower shall provide the
Administrative Agent, the Borrower’s and each Guarantor’s and Subsidiary of
Borrower’s name, address, tax identification number and/or such other
identification information as shall be necessary for each Lender to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.
 Section 11.22 No Fiduciary Duties.  The Parent, the Borrower and each Guarantor
agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Administrative Agent, any Lender or any Affiliate
thereof, on the one hand, and the Parent, the Borrower or such Guarantor, as
applicable, its stockholders or its Affiliates, on the other.  The Parent, the
Borrower and each Guarantor agrees that the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s‑length commercial transactions.  The Parent, the Borrower
and each Guarantor agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Parent, the Borrower and each Guarantor
acknowledges that the Administrative Agent, the Lenders and their respective
Affiliates may have interests in, or may be providing or may in the future
provide financial or other services to other parties with interests which the
Parent, the Borrower or such Guarantor may regard as conflicting with its
interests and may possess information (whether or not material to the Parent,
the Borrower or such Guarantor) other than as a result of (x) the Administrative
Agent acting as administrative agent hereunder or (y) the Lenders acting as
lenders hereunder, that the Administrative Agent or any Lender may not be
entitled to share with the Parent, the Borrower or any Guarantor.  Without
prejudice to the foregoing, each of the Parent, the Borrower and each Guarantor
agrees that the Administrative Agent the Lenders and their respective Affiliates
may (a) deal (whether for its own or its customers’ account) in, or advise on,
securities of any Person, and (b) accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with other Persons in each case, as if
the Administrative Agent were not the Administrative Agent and as if the Lenders
were not lenders hereunder, and without any duty to account therefor to the
Parent, the Borrower or any Guarantor.  The Parent, the Borrower and each
Guarantor hereby irrevocably waives, in favor of the Administrative Agent and
the Lenders, any conflict of interest which may arise by virtue of the
Administrative Agent and the Lenders acting in various capacities under the
Credit Documents or for other customers of the Administrative Agent or any
Lender as described in this Section 11.22.
[Balance of page intentionally left blank]

--------------------------------------------------------------------------------

The parties hereto are executing this Agreement as of the date first above
written.
 
 

 
ADMINISTRATIVE AGENT:
         
JPP, LLC,
a Delaware limited liability company
               
 
By:
/s/  Edward S. Lampert         Name:   Edward S. Lampert      
Title:     Authorized Signatory          

 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
         
JPP, LLC,
a Delaware limited liability company
               
 
By:
/s/  Edward S. Lampert         Name:   Edward S. Lampert      
Title:     Authorized Signatory          

 
 

 
LENDER:
         
JPP II, LLC,
a Delaware limited liability company
               
 
By:
/s/  Edward S. Lampert         Name:   Edward S. Lampert      
Title:     Authorized Signatory          

 
 
 

--------------------------------------------------------------------------------

 
 

 
LENDER:
         
Empyrean Investments, LLC,
a Delaware limited liability company
               
 
By:
/s/  C. Martin Meekins       Name:   C. Martin Meekins      
Title:     Authorized Person          

 
 
 

--------------------------------------------------------------------------------

 
 

 
BORROWER:
         
SERITAGE GROWTH PROPERTIES, L.P.
a Delaware limited partnership

          By: Seritage Growth Properties       its general partner              
   
 
By:
/s/  Matthew Fernand       Name:   Matthew Fernand       Title:     Executive
Vice President, General Counsel and Secretary          

 
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTOR:
         
SERITAGE GROWTH PROPERTIES
a Maryland trust

         
 
By:
/s/  Benjamin Schall       Name:   Benjamin Schall       Title:     Chief
Executive Officer and President          

 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF NOTE
$ _______________
 
____________, 20__



For value received, the undersigned Seritage Growth Properties, L.P., a Delaware
limited partnership (the "Borrower"), hereby promises to pay to the order of
______________________ (the "Lender") the principal amount of _________________
and ____/100 Dollars ($          ) or, if less, the aggregate outstanding
principal amount of the Advance (as defined in the Term Loan Agreement referred
to below) made by the Lender to the Borrower, together with interest on the
unpaid principal amount of such Advance from the date of such Advance until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Term Loan Agreement.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Senior Unsecured Term Loan Agreement
dated as of December [●], 2017 as the same may be amended or modified from time
to time (the "Term Loan Agreement") among the Borrower, Seritage Growth
Properties, a Maryland real estate investment trust (the "Parent"), the Lenders
party thereto, JPP, LLC, as the Administrative Agent and the other parties from
time to time party thereto.  Capitalized terms used in this Note and not
otherwise defined in this Note have the meanings assigned to such terms in the
Term Loan Agreement.  The Term Loan Agreement, among other things, (a) provides
for the making of the Advance by the Lender to the Borrower, on the Closing
Date, in an aggregate amount equal to the Dollar amount first above mentioned,
the indebtedness of the Borrower resulting from the Advance being evidenced by
this Note and (b) contains provisions for acceleration of the maturity of this
Note upon the happening of certain events stated in the Term Loan Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at JPP, LLC, c/o ESL Investments, Inc., 1170
Kane Concourse, Suite 200, Bay Harbor Islands, FL 33154, Attention: Edward S.
Lampert, CEO and Harold S. Talisman, CFO (or at such other location or address
as may be specified by the Administrative Agent to the Borrower) in same day
funds.  The Lender shall record the Advance and payments of principal made under
this Note, but no failure of the Lender to make such recordings shall affect the
Borrower's repayment obligations under this Note.
Except as specifically provided in the Term Loan Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the state of New York.
 
[Balance of page intentionally left blank]
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

 
BORROWER:
         
SERITAGE GROWTH PROPERTIES, L.P.

          By: Seritage Growth Properties, its general partner        
 
 
    By:
_____________________________________________________________________________  
  Name:           Title:    

 



--------------------------------------------------------------------------------

EXHIBIT B


FORM OF ASSIGNMENT AND ACCEPTANCE
Dated __________, 20__
Reference is made to the Senior Unsecured Term Loan Agreement dated as of
December [●], 2017 as the same may be amended or modified from time to time
(the "Term Loan Agreement") among Seritage Growth Properties, L.P., a Delaware
limited partnership (the "Borrower"), Seritage Growth Properties, a Maryland
real estate investment trust (the "Parent"), the Lenders party thereto, JPP,
LLC, as the Administrative Agent and the other parties from time to time party
thereto. Capitalized terms not otherwise defined in this Assignment and
Acceptance shall have the meanings assigned to them in the Term Loan Agreement.
Pursuant to the terms of the Term Loan Agreement, _______________ ("Assignor")
wishes to assign and delegate ___%1 of its rights and obligations under the Term
Loan Agreement and _______________ ("Assignee") desires to assume and accept
such rights and obligations. Therefore, Assignor, Assignee, and the
Administrative Agent agree as follows:
1. As of the Effective Date (as defined below), Assignor hereby sells and
assigns and delegates to Assignee, and Assignee hereby purchases and assumes
from Assignor, without recourse to Assignor and without representation or
warranty except for the representations and warranties specifically set forth in
clauses (i), (ii), and (iii) of Section 2 hereof, a ____% interest in and to all
of Assignor's rights and obligations under the Term Loan Agreement in connection
with its Commitment, including, without limitation, such percentage interest in
Assignor's Commitment and the Advance owing to Assignor and any Note held by
Assignor.
2. Assignor (i) represents and warrants that, prior to executing this Assignment
and Acceptance, its Commitment is $_____________ and the aggregate outstanding
principal amount of the Advance owed to it by the Borrower is $_____________;
(ii) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Term Loan Agreement or any other Credit
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency, or value of the Term Loan Agreement or any other Credit Document or
any other instrument or document furnished pursuant thereto; (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Guarantor or the performance or
observance by the Borrower or any Guarantor of any of its obligations under the
Term Loan Agreement or any other Credit Document or any other instrument or
document furnished pursuant thereto; [and (v) attaches the Note referred to in
Section 1 above and requests that the Administrative Agent exchange such Note
for a new Note dated ____________, 20__ in the principal amount of
$_____________, payable to the order of Assignee, [and a new Note dated
___________, 20__ in the principal amount of $_____________, payable to the
order of Assignor]].
3. Assignee (i) confirms that it has received a copy of the Term Loan Agreement,
together with copies of the financial statements referred to in Section 4.06
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Administrative Agent, Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Term Loan
Agreement or any other Credit Document; (iii) appoints and authorizes the
Administrative Agent to take such action as administrative agent on its behalf
and to exercise such powers under the Term Loan Agreement and any other Credit
Document as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Term Loan Agreement or any other Credit Document are required
to be performed by it as a Lender; (v) specifies as its Applicable Lending
Office (and address for notices) the offices set forth beneath its name on the
signature pages hereof; (vi) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to Assignee's status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Term Loan Agreement
[and its Note] or such other documents as are necessary to indicate that all
such payments are subject to such rates at a rate reduced by an applicable tax
treaty2, and (vii) represents that it is an Eligible Assignee.
4. The effective date for this Assignment and Acceptance shall be
_______________ (the "Effective Date")3  and following the execution of this
Assignment and Acceptance, the Administrative Agent will record it in the
Register.
5. Upon such recording, and as of the Effective Date, (i) Assignee shall be a
party to the Term Loan Agreement for all purposes, and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights (other than rights against the Borrower
pursuant to Sections 2.09, 2.11(c) and 11.07 of the Term Loan Agreement, which
shall survive this assignment) and be released from its obligations under the
Term Loan Agreement.
6. Upon such recording, from and after the Effective Date, the Administrative
Agent shall make all payments under the Term Loan Agreement [and the Note(s)] in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest, and commitment fees) to Assignee. Assignor and
Assignee shall make all appropriate adjustments in payments under the Term Loan
Agreement [and the Note(s)] for periods prior to the Effective Date directly
between themselves.
7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
8. This Assignment and Acceptance may be executed in multiple counterparts, each
of which shall be an original, but all of which shall together constitute one
Assignment and Acceptance.
[Balance of page intentionally left blank]



--------------------------------------------------------------------------------

1 Specify percentage in no more than 5 decimal points.
2 If the Assignee is organized under the laws of a jurisdiction outside the
United States.
3 See Section 11.06. Such a date shall be at least three Business Days after the
execution of this Assignment and Acceptance.

--------------------------------------------------------------------------------



The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.
 

 
[ASSIGNOR]
       
 
By:
_____________________________________________________________________________  
  Name:      Title:              

 
 

 
JPP, LLC, as Administrative Agent
       
 
By:
_____________________________________________________________________________  
  Name:      Title:              

 
 

 
[ASSIGNEE]
       
 
By:
_____________________________________________________________________________  
  Name:      Title:              

 
 

 
Applicable Lending Office:
         
Address:
         
Attention:
   
Telecopy:
   
Telephone:
             

 

 



--------------------------------------------------------------------------------

EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is executed this ___ day of _________, 20__, for the
period ended _______ and is prepared pursuant to that certain Senior Unsecured
Term Loan Agreement dated as of December [●], 2017, as the same may be amended
or modified from time to time (the "Agreement"), among Seritage Growth
Properties, L.P., a Delaware limited partnership (the "Borrower"), Seritage
Growth Properties, a Maryland real estate investment trust (the "Parent"), the
Lenders party thereto, JPP, LLC, as the Administrative Agent and the other
parties from time to time party thereto. Capitalized terms used herein but not
otherwise defined herein shall have the meanings specified by the Agreement.
1. Covenants, Defaults:  Borrower hereby certifies to the Administrative Agent
and the Lenders, effective as of the date of execution of this Compliance
Certificate, as follows:
1.1 Covenants. All covenants of Borrower set forth in Articles V and VI of the
Agreement required to be performed as of the date hereof have been performed and
maintained in all material respects, and such Covenants continue to be performed
and maintained as of the execution date of this certificate, except as follows:
_________________________________ [specify]
1.2 Event of Default. There exists no Event of Default except as follows:
_________________________________ [specify]
2. Operating Covenants. Borrower hereby certifies to the Administrative Agent
and the Lenders, effective as of the calendar quarter ending ____________, ___,
that the amounts and calculations made hereunder pursuant to Article VII of the
Agreement are true and correct.
2.1 Maintenance of Net Worth (Section 7.01 of the Agreement)
Minimum Requirement – $1,000,000,000
(a)
Parent's Net Worth (determined on a Consolidated basis in accordance with
GAAP):    $____________

2.2 Limitations on Total Liabilities of Parent (Section 7.02 of the Agreement).
Maximum Threshold – 60%
(a)
Total debt of Parent (determined on a Consolidated basis in accordance with
GAAP):    $____________

(b)
Total assets of Parent (determined on a Consolidated basis in accordance with
GAAP):    $____________

(c)
Ratio of (a) to (b):    _____________

 [Balance of page intentionally left blank]

--------------------------------------------------------------------------------



EXECUTED as of the date first referenced above.
 
 

 
BORROWER:
         
SERITAGE GROWTH PROPERTIES, L.P.

          By: Seritage Growth Properties, its general partner        
 
 
    By:
_____________________________________________________________________________  
  Name:           Title:    

 
 

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF GUARANTY
This Guaranty (this "Agreement") is made and entered into effective for all
purposes as of the [●] day of December, 2017, by the parties signatory hereto or
to an Accession Agreement (as hereinafter defined) (collectively, the
"Guarantor", whether one or more) to and for the benefit of JPP, LLC, as the
Administrative Agent (the "Administrative Agent"), and the lenders named in the
Term Loan Agreement herein described (collectively the "Lenders").
INTRODUCTION
WHEREAS, Seritage Growth Properties, L.P., a Delaware limited partnership (the
"Borrower"), Seritage Growth Properties, a Maryland real estate investment trust
(the "Parent"), the Administrative Agent, the Lenders party thereto and the
other parties from time to time party thereto have entered into that certain
Senior Unsecured Term Loan Agreement dated as of December [●], 2017 (such Senior
Unsecured Term Loan Agreement, as the same may be amended or modified from time
to time, being referred to herein as the "Term Loan Agreement");
WHEREAS, pursuant to the Term Loan Agreement, the Lenders have agreed to extend
credit to Borrower as more specifically described therein;
WHEREAS, the Borrower and each Guarantor are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extension of credit under the Term Loan Agreement; and
WHEREAS, as a condition to extending credit to the Borrower under the Term Loan
Agreement, the Lenders have required, among other things, that the Guarantor
execute and deliver this Agreement.
AGREEMENT
NOW, THEREFORE, in order to induce the Lenders to make the Advances, each
Guarantor hereby agrees as follows:
Section 1 DEFINED TERMS.
All terms used in this Agreement, but not defined herein, shall have the meaning
given such terms in the Term Loan Agreement.
Section 2 GUARANTY.
Each Guarantor hereby unconditionally and irrevocably guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all obligations of the Borrower now or hereafter existing under the Term Loan
Agreement, the Notes and any other Credit Document, whether for principal,
interest, fees, expenses, or otherwise (such obligations being the "Guaranteed
Obligations") and any and all expenses (including reasonable counsel fees and
expenses) incurred by the Administrative Agent or any Lender in enforcing any
rights under this Agreement. Each Guarantor agrees that its guaranty obligation
under this Agreement is a guarantee of payment, not of collection and that such
Guarantor is primarily liable for the payment of the Guaranteed Obligations.
Section 3 LIMIT OF LIABILITY.
Each Guarantor that is a Subsidiary of the Borrower shall be liable under this
Agreement with respect to the Guaranteed Obligations only for amounts
aggregating up to the largest amount that would not render its guaranty
obligation hereunder subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any state law.
Section 4 GUARANTY ABSOLUTE.
Each Guarantor guarantees that the Guaranteed Obligations will be paid and
performed strictly in accordance with the terms of the Term Loan Agreement and
the other Credit Documents, as applicable, regardless of any law, regulation, or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any Lender. The liability of each
Guarantor under this Agreement shall be absolute and unconditional irrespective
of:
(a)          any lack of validity or enforceability of the Term Loan Agreement,
any other Credit Document or any other agreement or instrument relating thereto;
(b)          any change in the time, manner, or place of payment of, or in any
other term of, any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from the Term Loan Agreement or any other
Credit Document;
(c)          any exchange, release, or nonperfection of any collateral, if
applicable, or any release or amendment or waiver of or consent to departure
from any other agreement or guaranty, for any of the Guaranteed Obligations; or
(d)          any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower or a Guarantor.


Section 5 CONTINUATION AND REINSTATEMENT, ETC.
Each Guarantor agrees that, to the extent that (i) the Borrower makes payments
to the Administrative Agent or any Lender or (ii) the Administrative Agent or
any Lender receives any proceeds of any property of the Borrower or any
Guarantor, and in either such case such payments or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside, or otherwise required to be repaid, then to the extent of such repayment
the Guaranteed Obligations shall be reinstated and continued in full force and
effect as of the date such initial payment or collection of proceeds occurred.
The Guarantor shall defend and indemnify the Administrative Agent and each
Lender from and against any claim or loss under this Section 5 (including
reasonable attorneys' fees and expenses) in the defense of any such action or
suit.
Section 6 CERTAIN WAIVERS.
Section 6.01.      Notice.  Each Guarantor hereby waives promptness, diligence,
notice of acceptance, notice of acceleration, notice of intent to accelerate and
any other notice with respect to any of the Guaranteed Obligations and this
Agreement.
Section 6.02.      Other Remedies.  Each Guarantor hereby waives any requirement
that the Administrative Agent or any Lender protect, secure, perfect, or insure
any Lien or any Property subject thereto or exhaust any right or take any action
against the Borrower or any other Person or any collateral, if any, including
any action required pursuant to a Legal Requirement.
Section 6.03.      Waiver of Subrogation.
(a)          Each Guarantor hereby irrevocably waives, until payment in full of
all Guaranteed Obligations and termination of all Commitments, any claim or
other rights which it may acquire against the Borrower that arise from such
Guarantor's obligations under this Agreement or any other Credit Document,
including, without limitation, any right of subrogation (including, without
limitation, any statutory rights of subrogation under Section 509 of the
Bankruptcy Code, 11 U.S.C. §509, or otherwise), reimbursement, exoneration,
contribution, indemnification, or any right to participate in any claim or
remedy of the Administrative Agent or any Lender against the Borrower or any
collateral which the Administrative Agent or any Lender now has or acquires. If
any amount shall be paid to any Guarantor in violation of the preceding sentence
and the Guaranteed Obligations shall not have been paid in full and all of the
Commitments terminated, such amount shall be held in trust for the benefit of
the Administrative Agent or any Lender and shall promptly be paid to the
Administrative Agent for the benefit of the Administrative Agent or any Lender
to be applied to the Guaranteed Obligations, whether matured or unmatured, as
the Administrative Agent may elect. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Term Loan Agreement and that the waiver set forth in this
Section 6.03(a) is knowingly made in contemplation of such benefits.
(b)          Each Guarantor further agrees that it will not enter into any
agreement providing, directly or indirectly, for any contribution,
reimbursement, repayment, or indemnity by the Borrower or any other Person on
account of any payment by such Guarantor to the Administrative Agent or any
Lender under this Agreement.
Section 7 REPRESENTATIONS AND WARRANTIES.
Each Guarantor hereby represents and warrants as follows:
Section 7.01.      Corporate Authority. Such Guarantor is either a corporation,
limited liability company, limited partnership or trust duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by such Guarantor of this
Agreement are within such Guarantor's organizational powers, have been duly
authorized by all necessary organizational action and do not contravene (a) such
Guarantor's organizational authority or (b) any law or material contractual
restriction affecting such Guarantor or its Property.
Section 7.02.      Government Approval. No authorization or approval or other
action by and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by such Guarantor of
this Agreement.
Section 7.03.      Binding Obligations. This Agreement is the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors'
rights (whether considered in a proceeding at law or in equity).
Section 8 COVENANTS.
Each Guarantor will comply with all covenant provisions of Article V and
Article VI of the Term Loan Agreement to the extent such provisions are
applicable.
Section 9 [Reserved.]
Section 10 MISCELLANEOUS.
Section 10.01.      Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing, including telegraphic communication
and delivered or teletransmitted to the Administrative Agent, as set forth in
the Term Loan Agreement, and to each Guarantor, at the address set forth under
such Guarantor's signature hereto or in the Accession Agreement executed by such
Guarantor, or to such other address as shall be designated by any Guarantor or
the Administrative Agent in written notice to the other parties. All such
notices and other communications shall be effective when delivered or
teletransmitted to the above addresses.
Section 10.02.      Amendments, Etc.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by each Guarantor and
the Administrative Agent; provided, however, that any amendment or waiver
releasing any Guarantor from any liability hereunder shall be signed by all the
Lenders; and provided further that any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. 
Notwithstanding the foregoing, in the event that any Subsidiary or Affiliate of
the Borrower hereafter is required in accordance with the terms of the Term Loan
Agreement or otherwise agrees to become a guarantor of the Borrower's
obligations under the Credit Documents, then such Subsidiary or Affiliate may
become a party to this Agreement by executing an Accession Agreement ("Accession
Agreement") in the form attached hereto as Annex 1 and each Guarantor and the
Administrative Agent hereby agrees that upon such Subsidiary's or Affiliate's
execution of such Accession Agreement, this Agreement shall be deemed to have
been amended to make such Person a Guarantor hereunder for all purposes and a
party hereto and no signature is required on behalf of the other Guarantors or
the Administrative Agent to make such an amendment to this Agreement effective.
Section 10.03.      No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
Section 10.04.      Right of Set‑Off. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and the Lenders
are hereby authorized at any time, to the fullest extent permitted by law, to
set off and apply any deposits (general or special, time or demand, provisional
or final) and other indebtedness owing by the Administrative Agent or any Lender
to the account of any Guarantor against any and all of the obligations of such
Guarantor under this Agreement, irrespective of whether or not the
Administrative Agent or any Lender  shall have made any demand under this
Agreement and although such obligations may be contingent and unmatured. The
Administrative Agent and the Lenders agree promptly to notify each Guarantor
affected by any such set-off after any such set-off and application made by the
Administrative Agent or any Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and any Lender under this Section 10.04 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or any Lender may otherwise
have.
Section 10.05.      Continuing Guaranty; Transfer of Interest. This Agreement
shall create a continuing guaranty and shall (a) remain in full force and effect
until payment in full and termination of the Guaranteed Obligations, (b) be
binding upon each Guarantor, its successors and assigns, and (c) inure, together
with the rights and remedies of the Administrative Agent hereunder, to the
benefit of the Administrative Agent and the Lenders and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause, when any Lender assigns or otherwise transfers any interest
held by it under the Term Loan Agreement or other Credit Document to any other
Person pursuant to the terms of the Term Loan Agreement or other Credit
Document, that other Person shall thereupon become vested with all the benefits
held by such Lender under this Agreement. Upon the payment in full and
termination of the Guaranteed Obligations, the guaranties granted hereby shall
terminate and all rights hereunder shall revert to each Guarantor to the extent
such rights have not been applied pursuant to the terms hereof. Upon any such
termination, the Administrative Agent will, at each Guarantor's expense, execute
and deliver to such Guarantor such documents as such Guarantor shall reasonably
request and take any other actions reasonably requested to evidence or effect
such termination.
Section 10.06.      GOVERNING LAW. ANY DISPUTE BETWEEN THE GUARANTOR, THE
ADMINISTRATIVE AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF NEW YORK.
Section 10.07.      CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A)           EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B) OF
THIS SECTION 10.07, EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG
THEM ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN
NEW YORK, NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW
YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS
SUBSECTION (A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.
(B)           OTHER JURISDICTIONS. THE GUARANTOR AGREES THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
GUARANTOR OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO
(1) OBTAIN PERSONAL JURISDICTION OVER THE GUARANTOR OR (2) ENFORCE A JUDGMENT OR
OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. THE GUARANTOR AGREES THAT IT
WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH
PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE
GUARANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
(C)           SERVICE OF PROCESS. THE GUARANTOR WAIVES PERSONAL SERVICE OF ANY
PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS,
PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY
ANY AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF ANY AGENT OR THE LENDERS TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. THE
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT
OR ANY AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY
JURISDICTION SET FORTH ABOVE.
(D)           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
(E)           ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER
PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF THIS SECTION 10.07, WITH ITS COUNSEL.
[Balance of page intentionally left blank]

--------------------------------------------------------------------------------



Each Guarantor has caused this Agreement to be duly executed as of the date
first above written.
 

 
GUARANTORS
             
 
By:
_____________________________________________________________________________  
  Name:      Title:        

 
 

 
Address for the above Guarantors
    489 Fifth Avenue, 18th Floor     New York, NY 10017     Attention: Matthew
Fernand  

 
 
 

 

--------------------------------------------------------------------------------



ANNEX 1
GUARANTY
ACCESSION AGREEMENT


_______________________ [Name of Entity], a [limited partnership/corporation]
(the "Company"), hereby agrees with (i) JPP, LLC, as the Administrative Agent
(the "Administrative Agent") under the Senior Unsecured Term Loan Agreement
dated as of December [●], 2017 as the same may be amended or modified from time
to time (the "Term Loan Agreement") among Seritage Growth Properties, L.P., a
Delaware limited partnership (the "Borrower"), Seritage Growth Properties, a
Maryland real estate investment trust (the "Parent"), the Lenders (as defined in
the Term Loan Agreement), the Administrative Agent and the other parties from
time to time party thereto and (ii) the parties to the Guaranty (the "Guaranty")
dated as of December [●], 2017 executed in connection with the Term Loan
Agreement, as follows:
The Company hereby agrees and confirms that, as of the date hereof, it (a)
intends to be a party to the Guaranty and undertakes to perform all the
obligations expressed therein, of a Guarantor (as defined in the Guaranty), (b)
agrees to be bound by all of the provisions of the Guaranty as if it had been an
original party to such agreement, (c) confirms that the representations and
warranties set forth in the Guaranty, with respect to the Company, a party
thereto, are true and correct in all material respects as of the date of this
Accession Agreement and (d) has received and reviewed copies of the Guaranty.
For purposes of notices under the Guaranty the address for the Company is as
follows:
Attention:     ________________________________
Telephone:   ________________________________
Telecopy:     ________________________________
This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
IN WITNESS WHEREOF this Accession Agreement was executed and delivered as of the
___ day of ___________________, 20____.
 

 
[NAME OF ENTITY]
             
 
By:
_____________________________________________________________________________  
  Name:      Title:        

 






--------------------------------------------------------------------------------

EXHIBIT E


FORM OF NOTICE OF BORROWING
______________, 2017
JPP, LLC
as Administrative Agent under the Term Loan Agreement herein described
c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154
Attention:  Edward S. Lampert, CEO and Harold Talisman, CFO
Ladies and Gentlemen:
The undersigned, Seritage Growth Properties, L.P., a Delaware limited
partnership (the "Borrower"), refers to the Senior Unsecured Term Loan Agreement
dated as December [●], 2017 as the same may be amended or modified from time to
time (the "Term Loan Agreement," the defined terms of which are used in this
Notice of Borrowing unless otherwise defined in this Notice of Borrowing) among
the Borrower, Seritage Growth Properties, a Maryland real estate investment
trust (the "Parent"), the Lenders party thereto, JPP, LLC, as the Administrative
Agent and the other parties from time to time party thereto, and hereby gives
you irrevocable notice pursuant to Section 2.02(a) of the Term Loan Agreement
that the undersigned hereby requests the Borrowing (the "Borrowing"), and in
connection with that request sets forth below the information relating to the
Borrowing as required by Section 2.02(a) of the Term Loan Agreement:
(a) Business Day of the Borrowing is _____________, 20_____.
(b) The aggregate amount of the Borrowing is $____________.
(c) The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Borrowing:
(d) the representations and warranties contained in the Term Loan Agreement and
the other Credit Documents are correct in all material respects, as such
representations and warranties may have changed based upon events or activities
not prohibited by the Term Loan Agreement on and as of the date hereof, before
and after giving effect to the Borrowing and the application of the proceeds
therefrom, as though made on the date of the Borrowing except to the extent such
representations and warranties expressly relate to an earlier date; and
(e) no Default has occurred and is continuing, or would result from the
Borrowing or from the application of the proceeds therefrom.

--------------------------------------------------------------------------------

 


 
 
 
 

 
Very truly yours,
         
SERITAGE GROWTH PROPERTIES, L.P.

          By: Seritage Growth Properties, its general partner        
 
 
    By:
_____________________________________________________________________________  
  Name:           Title:    

 


--------------------------------------------------------------------------------

Schedule 1.01(A)
Commitments


Lender Name
Term Loans
Pro Rata Share of
Term Loans
Empyrean Investments, LLC
$60,000,000
41.4%
JPP, LLC
$58,349,000
40.2%
JPP II, LLC
$26,651,000
18.4%
  TOTAL
$145,000,000
100.0%

--------------------------------------------------------------------------------

Schedule 1.01(B)
Existing Properties


Unit
Address
City
State
1
700 East Northern Lights Boulevard
Anchorage
AK
2
1731 2nd Avenue Southwest
Cullman
AL
3
3930 McCain Boulevard
North Little Rock
AR
4
2821 East Main Street
Russellville
AR
5
4800 North US Highway 89
Flagstaff
AZ
6
6515 East Southern Avenue
Mesa
AZ
7
10140 North 91st Avenue
Peoria
AZ
8
7611 West Thomas Road
Phoenix
AZ
9
12025 North 32nd Street
Phoenix
AZ
10
3400 Gateway Boulevard
Prescott
AZ
11
2250 El Mercado Loop
Sierra Vista
AZ
12
2011 East Fry Boulevard
Sierra Vista
AZ
13
5950 East Broadway Boulevard
Tucson
AZ
14
3150 South 4th Avenue
Yuma
AZ
15
3625 East 18th Street
Antioch
CA
16
42126 Big Bear Boulevard
Big Bear Lake
CA
17
20700 South Avalon Boulevard
Carson
CA
18
565 Broadway
Chula Vista
CA
19
5900 Sunrise Mall
Citrus Heights
CA
20
912 County Line Road
Delano
CA
21
575 Fletcher Parkway
El Cajon
CA
22
3751 South Dogwood Road
El Centro
CA
23
1420 Travis Boulevard
Fairfield
CA
24
5901 Florin Road
Florin
CA
25
3636 North Blackstone Avenue
Fresno
CA
26
1500 Anna Sparks Way
McKinleyville
CA
27
1011 West Olive Avenue
Merced
CA
28
5080 East Montclair Plaza Lane
Montclair
CA
29
22550 Town Circle
Moreno Valley
CA
30
6000 Mowry Avenue
Newark
CA
31
12121 Victory Boulevard
North Hollywood
CA
32
72880 Highway 111
Palm Desert
CA
33
1855 Main Street
Ramona
CA
34
5261 Arlington Avenue
Riverside
CA
35
3001 Iowa Avenue
Riverside
CA
36
1191 Galleria Boulevard
Roseville
CA
37
1700 North Main Street
Salinas
CA
38
100 Inland Center
San Bernardino
CA
39
1178 El Camino Real
San Bruno
CA
40
4575 La Jolla Village Drive
San Diego
CA
41
2180 Tully Road
San Jose
CA
42
4015 Capitola Road
Santa Cruz
CA
43
200 Town Center East
Santa Maria
CA
44
302 Colorado Avenue
Santa Monica
CA
45
895 Faulkner Road
Santa Paula
CA
46
40710 Winchester Road
Temecula
CA
47
145 West Hillcrest Drive
Thousand Oaks
CA
48
3295 East Main Street
Ventura
CA
49
3501 South Mooney Boulevard
Visalia
CA
50
1209 Plaza Drive
West Covina
CA
51
100 Westminster Mall
Westminster
CA
52
10785 West Colfax Avenue
Lakewood
CO
53
1400 East 104th Avenue
Thornton
CO
54
850 Hartford Turnpike
Waterford
CT
55
1445 New Britain Avenue
West Hartford
CT
56
19563 Coastal Highway
Rehoboth Beach
DE
57
5900 Glades Road
Boca Raton
FL
58
303 U.S. Highway 301 Boulevard West
Bradenton
FL
59
7350 Manatee Avenue West
Bradenton
FL
60
27001 U.S. 19 North
Clearwater
FL
61
1625 Northwest 107th Avenue
Doral
FL
62
4125 Cleveland Avenue
Ft. Myers
FL
63
6201 West Newberry Road
Gainesville
FL
64
1675 West 49th Street
Hialeah
FL
65
1460 West 49th Street
Hialeah
FL
66
2211 West Vine Street
Kissimmee
FL
67
3800 US Highway 98 North
Lakeland
FL
68
1050 South Babcock Street
Melbourne
FL
69
19505 Biscayne Boulevard
Miami
FL
70
20701 Southwest 112th Avenue
Miami
FL
71
10700 Biscayne Boulevard
North Miami
FL
72
3100 Southwest College Road
Ocala
FL
73
380 Blanding Boulevard
Orange Park
FL
74
3111 East Colonial Drive
Orlando
FL
75
733 North Highway 231
Panama City
FL
76
7171 North Davis Highway
Pensacola
FL
77
8000 West Broward Boulevard
Plantation
FL
78
8201 South Tamiami Trail
Sarasota
FL
79
4501 66th Street North
St. Petersburg
FL
80
2300 Tyrone Boulevard North
St. Petersburg
FL
81
7810 Abercorn Street
Savannah
GA
82
500 North Nimitz Highway
Honolulu
HI
83
1501 Highway 169 North
Algona
IA
84
4600 1st Avenue Northeast
Cedar Rapids
IA
85
1405 South Grand Avenue
Charles City
IA
86
2307 Superior Street
Webster City
IA
87
460 North Milwaukee Street
Boise
ID
88
4730 West Irving Park Road
Chicago
IL
89
1601 North Harlem Avenue
Chicago
IL
90
5050 South Kedzie Avenue
Chicago
IL
91
17550 Halsted Street
Homewood
IL
92
3340 Mall Loop Drive
Joliet
IL
93
2860 South Highland Avenue
Lombard
IL
94
4902-5000 23rd Avenue
Moline
IL
95
7503 West Cermak Road
North Riverside
IL
96
2 Orland Square Drive
Orland Park
IL
97
2500 Wabash Avenue
Springfield
IL
98
3231 Chicago Road
Steger
IL
99
3101 Northview Drive
Elkhart
IN
100
4201 Coldwater Road
Ft. Wayne
IN
101
101 West Lincoln Highway
Merrillville
IN
102
4820 South 4th Street Trafficway
Leavenworth
KS
103
9701 Metcalf Avenue
Overland Park
KS
104
3010 Fort Campbell Boulevard
Hopkinsville
KY
105
2815 West Parrish Avenue
Owensboro
KY
106
5101 Hinkleville Road
Paducah
KY
107
133 Monarch Drive
Houma
LA
108
5715 Johnston Street
Lafayette
LA
109
900 East Admiral Doyle Drive
New Iberia
LA
110
200 Grossman Drive
Braintree
MA
111
1325 Broadway
Saugus
MA
112
15700 Emerald Way
Bowie
MD
113
126 Shawan Road
Cockeysville
MD
114
3207 Solomons Island Road
Edgewater
MD
115
17318 Valley Mall Road
Hagerstown
MD
116
417 Main Street
Madawaska
ME
117
2355 US Highway 23 South
Alpena
MI
118
1250 Boardman-Jackson Crossing
Jackson
MI
119
2100 Southfield Road
Lincoln Park
MI
120
1560 US 31 South
Manistee
MI
121
32123 Gratiot Avenue
Roseville
MI
122
2760 I-75 Business Spur
Sault Sainte Marie
MI
123
22801 Harper Avenue
St. Clair Shores
MI
124
300 West 14 Mile Road
Troy
MI
125
3100 Washtenaw Road
Ypsilanti
MI
126
14250 Buck Hill Road
Burnsville
MN
127
1305 Highway 10 West
Detroit Lakes
MN
128
3001 White Bear Avenue North
Maplewood
MN
129
425 Rice Street
St. Paul
MN
130
11 South Kingshighway Street
Cape Girardeau
MO
131
1 Flower Valley Shopping Center
Florissant
MO
132
2304 Missouri Boulevard
Jefferson City
MO
133
3700 South Campbell Avenue
Springfield
MO
134
2308 Highway 45 North
Columbus
MS
135
3180 Highway 2 West
Havre
MT
136
1 South Tunnel Road
Asheville
NC
137
545 Concord Parkway North
Concord
NC
138
1302 Bridford Parkway
Greensboro
NC
139
1 20th Avenue Southeast
Minot
ND
140
4700 2nd Avenue
Kearney
NE
141
1500 South Willow Street
Manchester
NH
142
310 Daniel Webster Highway
Nashua
NH
143
50 Fox Run Road
Portsmouth
NH
144
77 Rockingham Park Boulevard
Salem
NH
145
1500 Highway 35
Middletown
NJ
146
1640 Route 22
Watchung
NJ
147
1205 East Pine Street
Deming
NM
148
3000 East Main Street
Farmington
NM
149
2220 North Grimes Street
Hobbs
NM
150
10405 South Eastern Avenue
Henderson
NV
151
4000 Meadows Lane
Las Vegas
NV
152
5400 Meadowood Mall Circle
Reno
NV
153
1425 Central Avenue
Albany
NY
154
4155 State Route 31
Clay
NY
155
4000 Jericho Turnpike
East Northport
NY
156
195 North Broadway
Hicksville
NY
157
601 Harry L Drive
Johnson City
NY
158
2801 West State Street
Olean
NY
159
317 Greece Ridge Center Drive
Rochester
NY
160
171 Delaware Avenue
Sidney
NY
161
200 Eastview Mall
Victor
NY
162
600 Lee Boulevard
Yorktown Heights
NY
163
4100 Belden Village Avenue Northwest
Canton
OH
164
2000 Brittain Road
Chapel Hill
OH
165
2700 Miamisburg Centerville Road
Dayton
OH
166
1005 East Columbus Street
Kenton
OH
167
502 Pike Street
Marietta
OH
168
7875 Johnnycake Ridge Road
Mentor
OH
169
6950 West 130th Street
Middleburg Heights
OH
170
1447 North Main Street
North Canton
OH
171
555 South Avenue
Tallmadge
OH
172
3408 West Central Avenue
Toledo
OH
173
4 East Shawnee Road
Muskogee
OK
174
4400 South Western Avenue
Oklahoma City
OK
175
3132 East 51st Street
Tulsa
OK
176
1180 Southeast 82nd Avenue
Happy Valley
OR
177
2640 West 6th Street
The Dalles
OR
178
1180 Walnut Bottom Road
Carlisle
PA
179
3975 Columbia Avenue
Columbia
PA
180
160 North Gulph Road
King Of Prussia
PA
181
1745 Quentin Road
Lebanon
PA
182
100 Cross Roads Plaza
Mount Pleasant
PA
183
400 North Best Avenue
Walnutport
PA
184
1094 Haines Road
York
PA
185
PR 167 & Las Cumbres
Bayamon
PR
186
400 Calle Betances
Caguas
PR
187
Avenue 65 Infanteria
Carolina
PR
188
Martinez Nadal Avenue
Guaynabo
PR
189
PR Road 2, Km 149.5
Mayaguez
PR
190
2643 Ponce Bypass
Ponce
PR
191
650 Bald Hill Road
Warwick
RI
192
3801B Clemson Boulevard
Anderson
SC
193
7801 Rivers Avenue
Charleston
SC
194
2302 Cherry Road
Rock Hill
SC
195
3020 West 12th Street
Sioux Falls
SD
196
2800 North Germantown Parkway
Cordova
TN
197
4570 Poplar Avenue
Memphis
TN
198
12625 North Interstate Highway 35
Austin
TX
199
3450 West Camp Wisdom Road
Dallas
TX
200
9484 Dyer Street
El Paso
TX
201
300 Baybrook Mall
Friendswood
TX
202
1129 Morgan Boulevard
Harlingen
TX
203
303 Memorial City
Houston
TX
204
12605 North Gessner Road
Houston
TX
205
6301 Northwest Loop 410
Ingram
TX
206
2501 Irving Mall
Irving
TX
207
201 Central Park Mall
San Antonio
TX
208
4000 North Shepherd
Shepherd
TX
209
13131 Preston Road
Valley View
TX
210
9570 Southwest Freeway
Westwood
TX
211
2010 North Main Street
Layton
UT
212
7453 South Plaza Center Drive
West Jordan
UT
213
5901 Duke Street
Alexandria
VA
214
1401 Greenbrier Parkway
Chesapeake
VA
215
12000 Fair Oaks Mall
Fairfax
VA
216
5200 Mercury Boulevard
Hampton
VA
217
4588 Virginia Beach Boulevard
Virginia Beach
VA
218
141 West Lee Highway
Warrenton
VA
219
2200 148th Avenue Northeast
Redmond
WA
220
8800 Northeast Vancouver Mall Drive
Vancouver
WA
221
2304 East Nob Hill Boulevard
Yakima
WA
222
5200 South 76th Street
Greendale
WI
223
53 West Towne Mall
Madison
WI
224
1425 East Bus Highway 151
Platteville
WI
225
1701 4th Avenue West
Charleston
WV
226
731 Beverly Pike
Elkins
WV
227
101 Great Teays Boulevard
Scott Depot
WV
228
4000 East 2nd Street
Casper
WY
229
2150 South Douglas Highway
Gillette
WY
230
1960 North Federal Boulevard
Riverton
WY






--------------------------------------------------------------------------------



Schedule 1.01(C)
Qualified Ground Leases
1.
That certain Lease, dated as of October 28, 1981, between King of Prussia
Associates, a Pennsylvania general partnership, as landlord, and Seritage SRC
Finance LLC, a Delaware limited liability company, as tenant, for the property
located at 160 N Gulph Rd, King of Prussia, PA 19406, recorded in the land
records of Montgomery County, Pennsylvania in Deed Book 4678 at Page 1; as
amended by that certain unrecorded Supplemental Agreement, dated as of October
28, 1981; as further amended by that certain unrecorded Supplement to
Supplemental Agreement, dated as of October 1, 1983; as amended by that certain
Recordable Supplemental Agreement, dated as of October 1, 1983, recorded in the
land records of Montgomery County, Pennsylvania in Deed Book 4729 at Page 336;
as amended by that certain unrecorded Amendment to Lease, dated as of November
30, 1993; as amended by that certain unrecorded Second Amendment to Lease, dated
as of August 22, 2000; and as amended that certain unrecorded Third Amendment to
Lease, dated as of December 31, 2014.

--------------------------------------------------------------------------------

Schedule 4.01(A)
Subsidiaries


Name
Jurisdiction of Formation
Entity Type
Address of Principal Office
Seritage SRC Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage KMT Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage SRC Mezzanine Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage KMT Mezzanine Finance LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage Management LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage GS Holdings LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage SPS Holdings LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage MS Holdings LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
Seritage GS Holdings (2017) LLC
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
SRC WH Member LLC1
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
SF WH Joint Venture LLC2
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017
SF WH Property Owner LLC3
Delaware
Limited liability company
c/o Seritage Growth Properties, L.P.
489 Fifth Avenue, 18th Floor
New York, NY 10017



--------------------------------------------------------------------------------

1 Formed in contemplation of a JV transaction.
2 Formed in contemplation of a JV transaction.
3 Formed in contemplation of a JV transaction.

--------------------------------------------------------------------------------

Schedule 4.01(B)
Joint Ventures


Name
Jurisdiction of Formation
Entity Type
Ownership Interests
GS Portfolio Holdings II, LLC
Delaware
Limited liability company
Seritage GS Holdings LLC (50%)
GGP-SRC Member, LLC (50%)
GS Portfolio Holdings (2017) LLC
Delaware
Limited liability company
Seritage GS Holdings (2017) LLC (50%)
GGP-SRC III Member, LLC (50%)
SPS Portfolio Holdings II, LLC
Delaware
Limited liability company
Seritage SPS Holdings LLC (50%)
SPG Portfolio Member II, LLC (50%)
MS Portfolio LLC
Delaware
Limited liability company
Seritage MS Holdings LLC (50%)
Macerich SJV LLC (50%)




--------------------------------------------------------------------------------

Schedule 4.08
Litigation


1.
None.




--------------------------------------------------------------------------------

Schedule 4.17
Legal Requirements; Zoning; Utilities; Access


None.

--------------------------------------------------------------------------------

Schedule 4.18
Existing Indebtedness


1.
Mortgage Loan Agreement, dated July 7, 2015, as amended, supplemented or
otherwise modified from time to time, by and among Seritage SRC Finance LLC and
Seritage KMT Finance LLC, as Borrower, Seritage GS Holdings LLC, Seritage SPS
Holdings LLC and Seritage MS Holdings LLC, as JV Pledgor, and JPMorgan Chase
Bank, National Association and H/2 SO III Funding I LLC, as Lender, in the
aggregate principal amount of $925,000,000, plus an additional $100,000,000 to
fund recapture, lease-up and redevelopment of properties.



2.
Interest rate cap agreements in connection with the issuance of the Mortgage
Loan Agreement.



3.
Mezzanine Loan Agreement, dated July 7, 2015, as amended, supplemented or
otherwise modified from time to time, by and among Seritage SRC Mezzanine
Finance LLC and Seritage KMT Mezzanine Finance LLC, as Borrower and H/2 Special
Opportunities III Corp. and JPMorgan Chase Bank, National Association, as
Lender, in the aggregate principal amount of $236,195,656.



4.
Interest rate cap agreements in connection with the issuance of the Mezzanine
Loan Agreement.


